Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 1 of 32 PageID# 207


                                             Rowe Vo Uay
                                               <^W\\ A.c\»on IVo. 3'\RCM




                                   EXHIBIT A
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 2 of 32 PageID# 208


                    'I '   ■■ ■■■   •



¥.JK r.: ■ Vi't,C0:rm /i/i:i
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 3 of 32 PageID# 209




                                    In the Matter.Of:

                    UHURU ROWE V. 3:18 HAROLD C. CLARKE




                                    LT. CARPENTER

                                       May 31, 2019




                         Halasz Reporting & Video|804.708.0025
                          PO Box 1644 Richmond, W\ 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 4 of 32 PageID# 210


UHURU ROWE V. 3:18 HAROLD C. CLARKE
CARPENTER. LT. on 05/31/2019

   1                                 UNITED STATES DISTRICT COURT

   2                            IN THE EASTERN DISTRICT OF VIRGINIA
   3                                    - - RICHMOND DIVISION


            UHURU ROWE,
   5                                Plaintiff,
            ^_ .                                                                       Case No i
   g                                                                                   3:18cv780
            HAROLD C. GlL!AR'I^EB;^8HAeitc.c9.Fle,
                       CARPENTER.LLon OSai/2019 , ,
   7                                Defendants.



   9                            DEPOSITION OF LT. MICHELLE CARPENTER

  10

                                                       May 31, 2019

  12                                         Greensville, Virginia

  13

  14                                      HALASZ REPORTING & VIDEO

  15                               1011 East Main Street, Suite 100

   16                                     RICHMOND, VA                       23218-1644

   17                                                (804) 708-0025

   18   .


   19                             Reported by:                  Cynthia G. Shortlidg^
                                             Halasz Reporting & Video \ 804.708.0025
   20                                           Box 1644 Richmond. VA 23218-1644


   21


   22


   23


   24


   25




                                   Halasz Reporting & Video \ 804.708.0025
                                   RO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 5 of 32 PageID# 211

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019
                                                                           Page 2                                                                           Page 4
   1               Deposition of LT. MICHELLE CARPENTER, taken by and                    1
                                                                                                                      LT. MICHELLE CARPENTER
   2   before Cynthia G. Shortlidge, Notary Public in and for the                        2                       was sworn and deposed as follows:
   3   Commonwealth   of Virginia at large, pursuant to Rule 4:5 of                      3                                  EXAMINATION
       the Rules of   the Supreme Court of Virginia, and by Notice to                    4

   5   take Deposition, commencing at 1:40 p.m., Kay 31, 2019, at                        5    BY MR. FOGEL:

   S   the   Greensville Correctional Center, 901 Corrections Wav,                       6      -                     -      ■   -                           ■




   7   Jarratt, VA    23870.                                                             7          Q.   Lieutenant Carpenter, I think you know that I am
   8
                                                                                         8    Mr. Rowe's lawyer in this case?
   9   APPEARANCES:                                                                      9          A.   Yes, sir.
  10                                                                                    10          Q.   Have you ever been deposed before?
  11
                        BY:    JEFFREY E. FOGEL, ESQUIRE                                11          A.   No, sir.
  12                     attorney, of counsel for the Plaintiff                         12          Q.   Did you listen to the instructions that your lawyer
  13                    /oni P
                        (9113    T - JJHURU ROWE V. 3:18 HAROLD C.CLARKE
                              E. Jeffe«(>Borwtreetto5/3i/2oi9                           13    gave to my client?
  1«                           Charlottesville,. VA      22902)                         14          A.   Yes, sir.
  15                                                                                    15          Q.   Did you understand them?
  16                    OFFICE OF THE ATTORNEY GENERAL                                  16          A.   Yes, sir.
  17                    BY;    LAURA KAUGKAN, ESQUIRE.                                  17          Q.   Do you have any questions about that now?
  18                    ASSISTANT ATTORNEY GENERAL                                      16          A.   No, sir.
  19                    attorney, of counsel for the Defendant                          19          Q.   How we perform this?        Thank you.
  20                     (202 N. 9th Street, 6th Floor,                                 20               You are employed by the Virginia Department of
  21                           Richmond, VA     23219)                                  21    Corrections, correct?
  22                                                                                    22          A.   Correct.

  23                                                                                    23               In what capacity?
                                                                                                    Q.
  24                                                                                    24          A.   Institution investigator.
  25                                                                                    25          Q.   Are you assigned to a particular institution?


                                                                           Page 3                                                                           Page 5
   1                                 INDEX                                                          A.    Yes, sir.

   2   Deponent:                    Examination by:                        Page:         2          Q.    Which one is that?

   3   Lt. Kichelle   Carpenter       .Mr. Fogel                              4          3          A.    Sussex 2 State Prison.

   4                                   Ms. Maughan                          52            4         Q.    And how long have you been an institution
   5                                   Mr. Fogel                            62           5    investigator at Sussex 2?
   6                                                                                      6         A.    Since October 2017.

   7                                                                                     7          Q.    And prior to that time where were you employed?
   8                                                                                      8         A.    I was an intel officer in the same unit at Sussex 2

   9                                                                                      9   State Prison.

  10                                                                                     10               What's the difference between what your job is now
                                                                                                    Q-
  11                                                                                     11   and being an intel officer?
  12                                                                                     12         A.    Intel officer I monitor phone calls.       Institution
  13
                                                               Halasz Reporting & Vic   sP| 8oi'7of§5'2^^^'^°^               investigation than the intel
  14                                                            PO Box 1644 Richmo                       actually does.
  15                                                                                     IS         Q.    Then tell me what your responsibilities were.
  16                                                                                     16         A.    For which one?

  17                                                                                     17         Q.    As of now.

  18                                                                                     18         A.    As of now?

  19                                                                                     19         Q.    Since October 2017.

  20                                                                                     20         A.    I'm the lead investigator.       Right now I have two
  21                                                                                     21    intel officers.

  22                                                                                     22         Q.    And what do you do?

  23                                                                                     23         A     I investigate stuff within the Department of
  24                                                                                     24    Corrections and outside the Department of Corrections.
  25                                                                                     25         Q     Do you investigate prisoners' conduct?



                                              Halasz Reporting & Video|804.708.0025
                                               PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 6 of 32 PageID# 212


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019
                                                                           Page 6                                                                   Page 8
   1       A.    Yes, I do.                                                              Mr. Rowe's existence in March of 2018. You started off
   2       Q.    Do you investigate staff conduct?                                       telling me about a petition.
   3       A.    Yes, I do.                                                                  A.    Correct.

   4        Q. And you investigate that conduct both outside as                              Q. Tell me about vdiat Mr. Ro^'s connection is to that
  ■5    weii as vithin the prison walls?                                                 petition.     ■
   6       A.    Correct.                                                                    A. It was a petition going around. Mr. Rowe did sign
   7       Q.    And you do those investigations about prisoners                         the petition, that he admitted to Signing the petition that
   8    outside the walls?                                                               was going around. He didn't know what it was for. And I
   9       A.    Correct.                                                                have seen the copy of the petition and everything and
  10       Q.    As wall as enployees?                                                   Mr. Rowe did sign it.
  11       A.    Correct.                                                                    Q. Okay. How many other people signed it?
  12       Q.    When did you first becone aware of the existence of                         A. It was numerous offenders|.
                                      UHURU ROWE V. 3:18 HAROLD C.CLARKE
  13    Mr. Rowe'                     carpenter.lt. onos/31/2019                             Q.    Pardon?
  14       A.    I want to say it was 2018 in March.                                         A.    It was several offenders.

  15        Q.   And how?                                                                    Q.    Three, 300?
  16        A.   February or March.                                                          A.    I'm going to say a good 40, 45.
  17        Q.   And how did he come to your attention?                                      Q.    And how did you become aware of that petition?
  18        A.   Through a petition and some blogs going out.                                A. By searching offender Pugksley's property.
  19        Q.   Okay. Tell roe about the petition?                                          Q.    And when did you ~ did you get the petition from
  20        A.   It was a petition going around dealing with riots.                      his property?
  21        Q.   Dealing with them in what respect?                                          A.    Yes, sir, we did.
  22        A.   Inside of the institution.                                                  Q.    And that's vdiere you saw Mr. Rowe's name?
  23        Q.   There was a petition going around dealing with riots                        A.    Yes, sir.
  24    inside the institution?                                                              Q.    Among approximately 40 other people?
  25        A.   Yes, and —                                                                  A.    Correct.

                                                                           Page 7                                                                   Page 9
   1        Q.   Discouraging them?                                                 1        Q. Was there anything special about Mr. Rowe's name
   2        A.   Correct.                                                           2    among those 40?
   3        Q.   Discouraging them?                                                 3        A.    No, sir, his name and state number was beside where
   4        A.   Correct.                                                           4    his signature was.
   5        Q.   Who was circulating that petition?                                 5        Q.    Do you still have that petition?
   6        A.   Who was circulating?                                               6        A.    Do I have it?
   7        Q.   Yes.                                                               7        Q.    Yeah.
   8        A.   It was several offenders.                                          8        A.     Yes, I do have it in my file.
    9       Q. And were they asking for sanething?                                  9        Q.    Okay. I would ask that that be produced. Any
   10       A. No, they were talking about riot for not eating                      10   problen? Let me know if there's a problon.
   11   chow, going to sit down stuff like that, officers were going                11              MS. MAUGHAN; I think it j»ould be best if you want
   12   to get hurt.                                                        12 to make a document production request just do it all at once.
   13       Q. Don't riot?                           Hsiasz Reporting & Vk eJ3| Boi7^0o&want to rely on my notes.
   14       A.   Yes.
                                                     PO Box 1644 Richmo
                                                                          rir 3218-^44                         Rowe's name there, did it stand
   15       Q. And was there any connection to Mr. Rowe with that           15    out in any way as conpared to other approximately 40?
   16   petition?                                                           16        A. Not until he started sending blogs out, and it was
   17       A. I can't recall if he signed it. I can't recall if            17    brought to our attention that they had seen Mr. Rowe's blog
   18   he was involved in that riot or hot within that time frame.                 18    on the internet.
   19       Q.   Was there ever a riot?                                             19        Q.    Prisoners are allowed access to the internet at
   20       A.      No, it was not a riot, to set up a riot.                        20    Sussex 2, are they not?
   21       Q.      I thought you said there was ~ the thing was not to             21        A.    No, they're not.
   22   riot?                                                                       22        Q.    They're not allowed on the internet?
   23       A. They was trying to set up a riot for not to go to                    23        A.    No, they're not.
   24   chow to eat. It was like a petition going around.                           24        Q.    Are they allowed a JPay?
   25       Q. Okay,      question was how did you become aware of                  25        A.    Yes, sir.


                                             Halasz Reporting & Video \ 804.708.0025
                                              PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 7 of 32 PageID# 213

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                           Page 10                                                                        Page 12
          Q.      Isn't JPay connected to the internet?                                            A.     No. She just said it was very interesting, that she
          A.      No, it's connected to a kiosk machine.                                      needs to go up there and read it.
          Q.      How does JPay ccranunicate with scsiebody outside the                           Q. Did she say why?
      institution?                                                                                A. She did not say why.
          A.      They connect their JP5 player to the kiosk and                                  Q. When someone comes to your office and says I think
      transfer. It's not internet access'for them to actually'just                            it's Lnteresting, you should read it —
      sit there and go on the internet and pull up anything.                                      A. She did not come to me. She told my intel officer.
          Q. Right. But they can cosntiunicate with others through                            So whether they discussed it or not I have no answer for
      the Internet? That's an Internet connection, is it not?                                 that.
          A.      Yes, it is an internet connection, but I thought you                            Q.      Okay. So do you give any instructions to your intel
      meant something for computer internet access.                                           officers?
          Q. It's only good for e-mails?                                                          A.      Yes, I do.
                                     UHURU ROWE V. 3:18 HAROLD C. CLARKE
          A.    Correct.             carpenter. LT. on 05/31/2019                                 Q.      About when they should investigate things and vdien
          Q.    And who has access to that operation, the JPay, any                           not?
     prisoner?                                                                                    A.      Yes. A.nd when she got the information she called
          A.      Yes, as long as they have a JP 5 player.                                    Ms. Brickhead, which is the operational manager, she's up
          Q.    Meaning that they bought one?                                                 under Warden, and she conducts further supervises the mRii
          A.    Yes, so they can get up there now and actually just                           room, like incoming and outgoing mail. And she contacted her
      type if they don't have one.                                                            and let her know the information she had just received.
          Q.    Now, you became aware you said of certain blogs?                                  Q.      From?
          A.    Yes, sir.                                                                          A.     From Ms. Ryan.
          Q.    How did you beccne aware of them?                                                 Q.      So Ms. Brickhead also received information from Ms.
          A.    It was brought to our attention by Ms. Ryan.                                  Ryan?
          Q.    Who's Ms. I^an?                                                                    A.     No, Ms. Brickhead received information from ray intel
          A.    She was a teacher that teaches commercial arts I                              officer

                                                                           Page 11                                                                        Page 13
      want to say at Sussex 2 State Prison.                                                       Q.      And what did Ms. Brickhead say in response to
          Q.    And she told you something?                                                   that?
         A.     She came to my intel officer and was telling my                                   A. Once they read the blog and then sent the JPay
      intel officer about the blog that v;as going through the                                e-mail out, Ms. Brickhead instructed my intel officer to send
      Internet.                                                                               it to censor.
          Q.    What did she tell her?                                                            Q.      So say after they read the blog?
          A. She told her that she believed Mr. Rowe had a blog                                    A.     Yes.
      page going that she needed to go up there and check it out                                   Q.     How did you get access to the blog?
     and looked at it.                                                                             A.     We have internet access, sir.
          Q.    She as the art teacher?                                                            Q.     So you had the URL address for the website?
          A.    The commercial art told my intel officer that she                                    A.   Yes.
      needs to check Offender Rowe's blog that he had on the                                       Q.     And you typed that?
      Internet, and she gave her the website to where                             Wde        B04.708he25 ^25.
      posted on.                                                    POBox1644 Rlchmo         23218-1^4                 present at that time, you were?
          Q.    Do you know what Ms. Ryan's interest was in this                       15            A.   Ms. Ryan and my intel officer.
      matter?                                                                          16            Q.   Does Ms. Ryan have anything to do with intelligence
          A.    She was looking up something for her class.                            17     at the prison?
          Q.    And what did she say?                                                   18           A.   No, she does not, but if it's something dealing with
          A.    She ran across Offender Rowe's information on the                       19     the stuff that was inside of the content dealing with the
      blog that she was actually on.                                                    20     prison she brought it to our attention.
          Q.    Did she tell your intel officer anything about the                      21           Q.   Is she allowed to see E-mails that are sent out by
      content of those blogs?                                                           22    prisoners?
          A.      Did I tell?                                                           23           A.   No, she's not. She didn't know anything about him
          Q.    Did Miss %an tell your intel officer anything about                     24     sending out JPay e-mails.
      the content of those blogs?                                                       25           Q.   So all she knew was that he had a blog?


                                            Halasz Reporting & Video \ 804.708.0025
                                             PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 8 of 32 PageID# 214


     UHURU ROWE V. 3:18 HAROLD C. CLARKE
     CARPENTER. LI. on 05/31/2019
                                                                                        Page 14
                    A. That he had a blog, and she brought it to our                                                     ,                                                    Page 16
          1                                                                                                          on them we're allowed to receive that irail also. Once we've
          2     attention. .And when he sent the JPays out, that's when we                                           read the mail going out, the mail is sent out through the
          3     was instructed to stop and send those to censor.                                                     mail.
          4         Q. Was there any concern in your mind about the fact                                                 Q.    Okay.
         5      that he had a blog?                    •      •'                                  •                      A. Kail that's coming in once we've read it, mail goes
          6         A. Was there in anything what?                                                                   directly to the offender at liight ~
          7            Q.     Concern in your mind about Mr. Rowe having a blog?                                              (Court reporter asks witness to repeat response).
          8            A.     No.
                                                                                                                         A. The mail is coming in, mail is coming in and we have
         9             Q.     Well, then why are we looking at this?                                           9     a nail cover on the offender, we will read that nail. Once
         10            A.     I wasn't looking at it, it was brought to our                                10        we have read and everything is fine with the letter, it's
         11     attention about the blog. Our concern was the JPays that                                   11        sent in to the offender for night time nail to be passed out.
     12         were being sent out. The blogs, no, but the JPays that were                               12         Dayrime mail is sent to the nail room, we read the mail.
                , .          .      ^              U-fURU ROWE V. 3:18 HAROLD C.OARKE
     13         being sent out, yes, we wereC68f!Bfg?ea'-ab?^'2Sffine of them.                            13        Once we're fine with the contbt, if it's something w need to
     14             Q. Did you read any of them?                                                           u         hold we make a copy of it. Once we make a copy of it it's
                                                                                                      i
     15                A.    The JPays?                                                           ! 15              sent back to United Postal Service. We do not hold the
     16                      Yes, I did.                                                                  16        offender's mail.
     17               Q.     How do you do that mechanically?                                             17            Q. So can you read every E-mail that's sent out through
     18               A.     I log onto JPay from ray facility.                                           18        JPay?
     19               Q.     And?
                                                                                                          19            A. Can we read every last one? Yes we can read every
     20               A. The list comes up where everyone's sending out                                   20        last one of them.
     21         JPays, and we go through each one of them and read them. We                               21            Q. There's no standard for idien you get to rad?
     22         have certain ones that we select and read, and the ones we                                22            A.     What do you mean no standard?
     23        read and send them on.
                                                                                                          23            Q. Is there any -- you can read any E-mail that's sent
     24               Q.     On a regular basis?                                                          24        out through JPay?
     25               A.     Regular basis.
                                                                                                          25            A.     Correct.

                                                                                        Page 15
                      Q. And are those kept in a storage unit in the JPay?                                                                                                    Page 17
                                                                                                                        Q.    You don't need any suq>icion anytiiing?
                      A. Yes, it's sent to, it goes to security then it goes                                            A.    No, sir.
               to censor.
                                                                                                                        Q.    But you are familiar with 803.1, are you not?
                     Q. So you could get - one could get that from it now,                                              A.    Correct.
               years past?
                     A.      Yes.
                                                                                                                        Q. And are you familiar ^ith this provision, "Outgoing
                                                                                                                    nail should not generally be searched unless there is a
                             Things that have been censored you can get access                                      reason for suspicion"?
     8         to?
     9               A.
                                                                                                                        A. Correct. That's why I say you have to have a mail
                            Yes.
                                                                                                           9        cover for mail being sent out. , You have reasonable
    10               Q. Now, I take it you're familiar with the operating
    11         procedure 803.1?
                                                                                                          10       suspicions they'll have mail covers placed on the offender's
    12               A.     Yes, sir.
                                                                                                      11           mail and it's been held for me to go through with permission
    13               Q. Titled "Offender Correspondence"?
                                                                                       for his mail to be read, anything suspicious.
                                                                                                      12

    14            A. Correct.
                                                                         ngs WcjeJ^ B04.m.Qe25 Said you could reak the E-mail nf
                                                                          Halasz Reporting
                                                              PO Box 1644 ~
                                                                                                                                            : 4.v
                                                                          Richmond VA 232i8riB44 .                                 ^ anybody in the
                                                                                 ■14 institution. Is everyone suspicious?
    15            Q. Now, is there a distinction in your mind or you've 15
    16        been trained between letters going out by prisoners and                       A.    E-mail is Jpay.
                                                                                                  16                   Q.     Right.
    17        letters caning in fran people on the outside?
                                                                                                  17                   A.     Correct.
    18               A.     Correct.
    19            Q. And what distinction do you draw as an intelligence                          18                   Q.     Is eveij^jocfy suspicious?
    20        officer?
                                                                                                  19                   A.     No, it's not suspicious, but JPay and regular mail
                                                                                                  20               IS totally different.
    21            A.        What do I draw from it?
                  Q.        Yes,
                                                                                                  21                   Q. So JPay you can read whatever you want, but regular
                                                                                                  22               mail you can't?
                  A. Mail that's going out we're allowed to read mail
              that's going out to be suspicious as long as we have a mail                         23                   A. No, sir. JPay is just like regular mail going out.
              cover on them, tfeil that's coming in if we have mail covered                                        tell that s going out through the institutional mail, as long
                                                                                                                   s have that letter stating that I can hold that mail and

                                                      PO^RnyinAA"3i^'^^°    I 804.708.0025
                                                      PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 9 of 32 PageID# 215

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                    Page 18
    1   search that mail at any given tiine, I have reasonable                                                                               Page 20
                                                                               1   need to do a mail cover to give us permission to keep track
   2 suspicion to read that nail. All the JPays you can't read                 2 of his JPays and giving us permission to read his incoming
   3    them, but if I go and have one that I have mail covers on or           3   and outgoing mail.
   4    have reasonable suspicions of, those are the ones that are             4          Q.   I'm a little confused. You said before you don't
   5    being read.                                                            5   care if he has a blog, correct?
   6'     "Q.       So you get a letter'frah'whom?                             6          A.   Correct.
            A.      It's a letter from that we have for mail cover. It         7          The blog didn't have any anything to do with the
   8    has to be signed and approved.                                         8 JPay. JPay is ~ the blog is totally internet. JPay is an
   9        Q.      By who?                                                    9 E-mail. That's not a blog. It's a JPay e-mail going out. A
  10        A.      The Warden.                                               10 blog is where he sends it to someone else, just like a
  11     Q. And what is he approving?                                         11   letter.
  ^2     A. He's approving me to hold incoming and outgoing for               12       Q.      Let's start off over.
  n         ,,      . .    ,..   UHURU ROWE v. 3:18 HAROLD C. CLARKE
  13 reasonable suspicions like o^Bi?lf£?nVestl^§il»is.                       13       A.      Okay.
  14        Q.      For specific prisoners?                                   14       Q.      Why were you suspicious of Mr. Rowe?
  15        A.      Correct.
                                                                              15       A.      Why I was suspicious of Mr. Rov/e from the
  16        Q. How often does he give it to you?                              16   information that ray intel officer received from Mrs. Ryan.
  1"^       A.     Whenever I fill it out and take it to him to have it       17       Q.      Which was?
  18    signed. See, when I take it to him —                                  18       A.      Which was a blog letter that he had been sending out
  19                (Court reporter asks witness to slow down)                19   putting on his blog page. Letter that he was being sent
  20               MS. MAUGHAN: Take a breath and slow down.                  20   out.
  21        A. I fill out the form with Offender Rowe, and I have             21       Q.      Without knowing the content?
  22    pending ~ conducting investigation. Once I do that I send             22       A.      I didn't know the content. So once we learned about
  23 it up front, put it in the Warden's box, wait for him to sign            23   Mr. Rowe having this blog, that's when I instructed ray intel
  24 it. Once he's signed off on it the mail room gets a copy and             24   officer who was going to put a mail cover on Mr. Rowe's
  25    I get a copy.                                                         25   outgoing and incoming mail.
                                                                   Page 19                                                                   Page 21
   1        Q.     And what, with that aimed with that letter?                1        Q.      And the only reason that was done was because you
   2        A.     That gives me permission to read incoming and              2    learned that he had a blog?              t
   3    outgoing nail.                                                        3        A. Correct, and the information that was pertaining on
   4       Q.      E-mail?                                                    4    the blog, the information that was on the blog like the
  5     A. Outgoing and incoming mail regardless of what kind                 5    letters pertaining to different things that was going on in
  6 of mail it is, it's incoming or outgoing I have permission to             6    the blog. That's where we stepped in. And then she started
   7    read it.                                                              7    reading the JPays, and some had been sent to censors because
  B     Q. Okay. But is there permission to read outgoing                     8    of the content that was inside of the JPay E-mail.
  9 E-mails subject to that list of suspicious persons?                       9        Q.      What content?
  10       A.      Yes, it is.                                                10          A.   He's naming people, talking about deaths, Johnny
  11       Q.      So you can look at every JPay?                             11   Trane's death, and he's just naming staff at the institution
  12       A.      I can look at every, but I'm not sitting there             12   which I thought was critical because we're here for public
  13 reading every JPay. If I have reasonable suspij^jsiz^^ftn^swc JOj             offender safety, and he's putting that on a blog.
  14 offender I have my paperwork stating giving me {^%^ssion          ^iou'rf^er know you walk out of an institution and that
  15    read his incoming and outgoing mail.                                  15   person's family member or somebody standing out there waiting
  16       Q. Okay. And did you do that with respect to                       16   for you to assault and hurt you. You never know. By putting
  17    Mr. Rowe?                                                             17   that on a blog and everybody has the option to read anything
  18       A.      Yes, I did, sir.                                           18   on the internet as long as you have internet, and they come
  19        Q. And can you tall me why?                                       19   there looking for a Mr. Mills, and because of Johnny Trane's
  20        A. Because I had ongoing investigation on him from the            20   death he's putting his life in critical condition ~ I mean
  21    blog and the information that my intel officer received from          21   in harm's way.
  22    Ms. Ryan.                                                             22       Q. How many people at the Sussex II have blogs? How
  23       Q.      What was that information?                                 23   many prisoners?
  24        A.     That he had a blog, and then when she started              24       A. I have no knowledge, sit. I know Mr. Rowe had one
  25    reading his JPays about the JPays, that's when I told her she         25   when he was there at Sussex 2 State Prison.



                                              Halasz Reporting & Video|804.708.0025
                                              PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 10 of 32 PageID# 216


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019
                                                                                 Page 22                                                                        Page 24
   1           Q.    Do you know anybody else who had a blog?                                  1    outgoing and incoming mail as longj as I have permission to
   2           A.    No, sir, I do not.                                                        2    sign.
   3           Q.    Did you check?                                                            3        Q. Yes or no, the Warden doep not know vdiat suspicion
   4           A.    No, sir, I did not.                                                       4    you have \dTen you ask for that cover letter.     Is that
   5^   ■      Q.    Because?          "       -. - -                            -             5"   correct?                               |"~                  ^ ' '
   6           A.    Because I was onto the one for ~                                          6        A.       Correct.

   7           Q.    So you looked at the content of the blog?                                 I        Q.       And when the Warden authorizes you, he doesn't know
   8           A.    Correct.                                                                   8 why you want to do this, does he, jexcept investigation? Be
   9           Q.    You didn't yet have a letter from Warden, did you?                         9   doesn't know anything about the underlying reason for your
   10          A.    That was on the internet that I looked at.             I didn't           10   investigation?
   11   have to                                                                                II       A. He was aware of this situation, sir.
   12          Q.    I understand.                                                             12       Q.       How was he aware of it?
   13          A.    Correct.
                                           UHURU ROWE V. 3:18 HAROLD C. CLARKE
                                           CARPENTER, LT. on 05/31/2019                        13       A. Through my intel officer |4s. Brictoead. Ms.
   14          ■q.   So let's start again. You looked, you found out he                        14   Brickhead v/as the operational manager. My Intel officer
   15   had a b      og?                                                                       15 passed the information down to Ms.j Brickhead.
   16          A.    Correct.                                                                  16       Q.       Information is not helpful to me. Ms. Ryan passed
   17          Q.    You looked on that blog?                                                  n    what to Ms. Brickhead?

   18          A.    Uh-huh.                                                                   18       A.       Ms. Ryan passed the blog information —
   19          Q.    You read seme of the content?                                             19       Q.       The fact that there was a blog —
   20          A.     Yes.                                                                     20       A.       Correct.
   21          Q.    You didn't yet have a letter from the Warden?                             21                MS. M.AUGHAN: Can you please let her finish?
   22          A.    No.                                                                       22                MR. FOGEL: I'm having trouble getting answers.
   23          Q.    Allowing you to review his JPay, his ~                                    23                MS. M.AUGHAN: I'm going to object a little bit to
   24          A.     Correct.                                                                 24   your tone. I think if your tone was a little bit more polite
   25          Q.     So you then, armed with the inforcnation that he had                     25   Ms. Carpenter could answer the questions.       Just slow it down
                                                                                     Page 23                                                                    Page 25
    1   a blog and the content of vAiat you saw on that blog, you went                              a little bit, I think that would help everything.
    2   to the Warden and asked for a cover letter?                                                              MR. FOGEL:   Let's try.
    3          A,     I explained to him the information that we received                               Q. Did she give him any other information other than
    4   and I asked him ~                                                                           the fact that there was a blog?
    5          Q.     Well, you telling me I told him about information ~                                   A.   No.
    5          A.     Yes.                                                                                  Q.   And that's what Mr. — what the Warden knew was that
    7       Q.   — it's meaningless to me. . I need to know what                                     there was a blog?
    8   information you told him.                                                                        A. It was about the blog. And once we learned about
    9          A.     Okay.                                                                          the blog we went to the JPays, and that's when we started
   10          Q.     So what did you tell him?                                                      finding information about the JPays.
   11          A.     I told him I had a mail cover letter that I need to                                   Q. When you say about the blisg, do you mean about the
   12 sign that I was putting a mail cover on Offender Rowe.                       existence of the blog?
   13     Q. You don't have to tell him why?         Halasz Reporting i Vic iJ3| B04.7oa.h625 Correct.
   14 .   A. I had conducting investigation.
                                                     PO Box 1644 Richmo           23218-^44                                     substance of the blog?
   15     Q. You don't have to tell him why?                                            A.    Correct.
   16          A.     No, I did not.                                                                     Q. So once you knew about the blog, you say you went to
   17       Q. You don't tell him why? He signs a letter                                             look at sane of the JPay E-mails?
   18   authorizing you to look at suspicious E-mails but you don't                                         A.    Correct.
   19       told him why you want to look at theni?                                                         Q.    But not until you had that cover letter, correct,
   20        A. If I'm conducting an investigation, once I got all                                   fron the Warden?
   21   my findings then I pass the information dovm to ray Warden.                                         A.    Correct.
   22      • Q. So the Warden gives you permission to review E-ii^s                                         Q.    The Warden knew that there was a blog?
   23   without knowing why you" want to review these E-maiis, i^^that                                      A.    Correct.
   24   coTOct?                                                                                             Q.    Did he know anything else?
   25          A.     Correct. I have reasonable suspicions to read any                                     A.    Not at the time, no.


                                                   Halasz Reporting & Video 1 804.708.0025
                                                    PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 11 of 32 PageID# 217

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                              Page 26                                                               Page 28
   1        Q.     And as a normal matter you don't even tell him what                     Q.        Do you know who that was and tdiat E-mails they
   2    prcnpts   your investigation, is that correct?                                  read?
   3        A.     Yes, I do tell him, yes.                                                A.        No, I do not know which E-mails they read.
   4        Q.     Okay. But you didn't in this Instance?                                  Q.        Do you know which E-mails you read?
   5        A.     Yes.                                                                    A.        No, sir.
   6        Q.    You did tell him?      '                                                 Q.        Do you take notes vdien you're reading these
   7        A.     Yes.                                                                 E-mails?
   8        Q.    Khat did you tell him?                                                    A.       No, sir.
   9        A.    I learned that Mr. Rowe had the blog and I needed to                      Q. Did you pick out an E-mail to send to ~ I think you
   10   put a mail cover on him to gain more information.                               said if there's a problan you send it to security?
   11       Q. Is that all you told him?                                                    A.       Send it to security, correct.
   12       A.    Yes, until I started getting the JPay E-mails, and                        Q. Did you pick out any that you thought were a
                                         UHURU ROWc V. 3:18 HAROLD C.CLARKE
   13   once the JPay E-mails were ped^iQgaRtb' BsosSieft'Ethat's when                  problem?
   14   they had my Intel officer starts to censor.                                         A.       Yes, sir.
   15       Q.    You went in to look at the JPay E-mails after you                         Q. And can you tell us as best as you can recall what
   16   got the cover letter from the Warden?                                           the content was and why it was that you sent that particular
   17       A.    Correct.                                                              essay to security?
   18       Q.    And the Warden at that time was?                                          A.       I can't recall what date it was, but in one of those
   19       A.    Mr. Ray.                                                              JPays it was talking about staff.
   20       Q. Do you recall s^roximately how soon after you spoke                          Q.       Do you mean the names?
   21   to the Warden that you looked at these JPay E-mails?                                A.       Yes.
   22       A.     No, I don't recall.                                                      Q.       AJ.I right.
   23       Q.    Couple of weeks?                                                          A.       Inside of content it had the staff names and talking
   24       A.    About two or three days.                                              about offender's death, which was Johnny Trane I had spoke
   25       Q.     Okay. And how many, do you recall how many you                       about earlier.

                                                                              Page 27                                                                  Page 29
        found?                                                                              Q.       Anything else?
            A.     No, sir.                                                                 A.       And due to the content in the letter with the JPay
            Q.     Okay. You read through them?                                         E-mail it was like putting staff and offenders' life in .
            A.     Yes.                                                                 jeopardy because you're naming these people and they have no
            Q.     All of then?                                                         idea that this is actually being sent out. They can go out
            A.     No, I didn't go through all of them.                                 into society and something happens, and it was like it's not
            Q.     You went through — how did you choose which ones to                  a threat, but it was like harmful to them in harm's way for
        go through?                                                                     being out in the community.
            A.     Because my Intel officer had access, so all of us in                     Q.       Have you run into that problen?
        the unit, whichever ones we get to that's how we just go                            A. I'Jhat problem before, sir?
        through and do them. We do different ones every day.                                Q. Of prisoners sending out mail or E-mails that have
            Q.     You did — you picked out some to read?                               the name of particular staff people in than?
            A.     Okay, this is how it is. When you havftaTa-jz^yfig^ vk li^i 804.708.^525                 I have ran into it, but if it's not critical,
        has access to the JPay because it's in the intef*Separ!menl'?'""° l^'^^i^V^on't think it's critical then I don't send it.                   If I
        I might not be there today. My Intel officer might be there                     think it's critical then I do not send it out. And the
        today, so they will read the E-mail. So they feel like this                     E-mail that was being sent out I think was critical to staff
        needs to be sent to security, then it's sent over to                            and the offender's family because they could have got wind of
        security. And then it's sent over to censor and that's where                    it and found out who Mr. Mills, where he lived at and do harm
        it stays at, in censor.                                                          to him in the community.
            Q.     I'm still confused.                                                      Q.        How do you distinguish that particular communication
                   Did you read E-mails that were sent by Mr. Rowe?                      with the name of the staff menber with the contnunications
             A.    Yes, I have some of them.                                             that had staff menber's names that you didn't censor or that
             Q.    Are you saying that one of your ~ one of the people                   you didn't think was a problem?
        who works for you also read E-mails?                                                    A.    The ones that were censored had staff names in them.
             A.    Yes.                                                                  I thought it had critical information that I thought would


                                                Halasz Reporting & Video|804.708.0025
                                                 PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 12 of 32 PageID# 218


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                              Page 30                                                                    Page 32
   1    being putting staff into harm's way.                                            1    that all day. I don't see that being critical, but as far as
   2        Q. Have you seen any other canminications by prisoners                      2    naming staff and what they did and what could have been
   3    either through E-mail or through letters which contain the                      3 prevented, that's putting a staff jnember's life in jeopardy
   4    naites of staff manbers in them?                                                4     by being out in the community.
   5        A.    It depe-nds^on how theysend it. If Joe Blow said -                    -5               MS. MAUGHAI'5:- And when. wej-say criticaTof someone,
   6    the beans won't good, no.                                                       6     we can be critical of that something happened, the beans were
   7        Q.    Have you ever seen —                                                  7     bad, the food is not good, that isi a criticism. But in your
   8        A.    Yes.                                                                  8     understanding ~
   9        Q.    Okay. That's all I asked. And what distinguishes                      9         A. It's critical, right.
   10   those frccn the ones that you saw on the E-mails of Mr.                         10        Q. Did you note anything in piose JPay E-mails that
   11   Rowe?                                                                           11    were critical of the institution of Sussex 2 Prison?
   12       A.    The ones of Mr. Rowe the way I took it was critical                   12        A.     Some of the JPays, correct.
                                        UHURU ROWE v. 3;18 HAROLD C. CLARKE
   13   to staff and to the coiiv'nunity'"'^NTER.LT.ono5ni/2o<9                         13        Q.     How about the one we're talking about?
   14       Q.    Okay.                                                                 14        A.     Correct.

   15       A.    The other ones they were not critical. They were,                     15        Q. Okay. Did that add to yojir concerns?
   16   they could talk about how the food was good or whatever, Joe                    16         A.    Yes, it did.
   17   Blow didn't come to work or whatever.         But critical                      17         Q.    How so?
   18   information as far as Mr. Mills and Offender Trane I thought                    18         A. Once again because it was! critical.
   19   this was very critical to the ccmmunity.                                        19         Q.    Of the institution?
   20       Q. So your only concern was the criticism of that                           20               MS. M.AUGHAN: I think again ~
   21   particular staff person?                                                        21               MR. FOGSL: No, no, stop. I know you don't like
   22       A.    No, it was more than one staff person. I don't                        22 what she said, but you're going to| have to live with it
   23   recall how many more JPays there were, sir.                                     23    because that's what she said and that's what's the truth. So
   24       Q. In that particular JPay, was only one staff person's                     24    you can't just junro in because yoUi didn't like what your
   25   name?                                                                           25    client said.

                                                                              Page 31                                                                    Page 33
    1       A.    I can't remember how many more people was in                                           MS. MAUGHAN     I think there's a miscommunication
    2   there.                                                                                between your use of the word critical and hers.
    3       Q.    You also mentioned he was critical of things going                                     MR. FOGEL: Well, you can,do it on redirect, you
    4   on at Sussex 2.                                                                       know that.
    5            MS. M.AUGHAN; (Sjjection to the characterization of                               Q.    Let's try to straighten this out. Was there
    6   that testimony. It's not that Ms. Carpenter testified that                       6    anything in that JPay E-mail that ^ou read that concerned you
    7   the E-ails were critical of someone, it's that they were                         7    that included information that was critical of Sussex II as
    8   critical more in the context of critical iitportance is to                       8     an institution, not as to the individuals that you've
    9   what I understand she testified, given the content and ~                         9    mentioned?
   10            MR. POGEL: And your objection is?                                      10         A.    No.
   11            MS. MAUGHAN; To the characterization ~ to your                         11         Q.    Nothing that was ~ was there anything in there that
   12   characterization of her testimony in asking her about what                      12     was critical of the institution?
   13   she found critical.                                       HalaszRepcning&Vid         804.708.^925 YeS.
   14        Q.   Did you find anything in those letters                                     232J8-^44              didn't bother you?
   15   critical of the institution itself?                                                        A.     Yes.
   16        A.   To the institution itself?                                                       Q.    It did bother you?
   17       Q.    Yes.                                                                             A.     Yes, it did.
   18        A.   No, but it was critical to Mr. Mills and Offender                                Q.     Why did it bother you?
   19   Trane's death part, yes, for Mr. Trane's death, because it's                               A.     It bothered me due to the fact that it was naming
   20   not what you hear.                                                                     people.
   21            MS. MAUGHAN: Let's clarify critical to and critical                               Q.     Why did the criticism of lihe institution bother
   22   of. What do you mean when you say critical to?                                         you?
   23        A.   It's harm to Mr. Mills and whoever else was inside                               A.     Because we're here for prcjtection of —
   24   of that JPay e-mail. I can't recall who else was inside of                                 Q.     So -
   25   it. But the offender's death part that's ~ they talk about                                 A.     We're here for protection of staff and offenders.

                                               Halasz Reporting & Video|804.708.0025
                                                PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 13 of 32 PageID# 219

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019
                                                                              Page 34                                                                 Page 36
   1    and the stuff bothered me because of the fact that it was                               Q.    So their security?
   2    naming people that really shouldn't have to go out here and                             A.    To their security for JPay. From Jay we send to
   3    deal with it like that.                                                              security to their censor.
   4       Q.    It ^jpears you don't want to answer ny question, but                            Q. Now I understand. Security you were referring to
   5    I will take it that since you don't want to answer it it's                           refers to the security of the JPay?
   6    because you felt uhcdnfortable with the answer.                                          A.   Correct.
   7        A. Okay.                                                                                  Did you do anything else?
   8       Q. But you have alreac^ told us that you were concerned                                    No, sir.
   9    about Mr. Rowe's criticism of the institution as well as the                                  Did you confront Mr. Rowe?
   10   nention of the two names in that body, in the body of that                                    I believe I did interview Mr. Rowe twice.
   11   JPay, correct?                                                                                How soon after you had censored or arranged to
   12      A.    Correct.                                                                    sensor that, how trany E-mails do you recall that you
                                  .. .   UHURU ROWE V. 3:18 HAROLD C.CLARKE
   13      Q.    Okay. Then did you<=g8PW^e' Waasiei?''With that                             censored?
   14   information?                                                                            A.    I can't recall how many I censored, sir.
   15       A.   I cannot recall when I went to him.                                            Q.    A,nd how long after that did you speak to Mr. Rowe?
   16      Q.    When did you go to security with that information?                          Do you recall approximately?
   17      A.    VJhat do you mean security?                                                     A.   I can't recall.
   18      Q.    Well, you say that if there was a concern about an                              Q.   Okay. Do you rementoer reccmmanding Mr. Rowe to be
   19   outgoing mail or E-mail you would give it to security. Isn't                         in administrative segregation?
   20   that what you said?                                                                      A.   No, I did not.
   21      A.    My Intel, we are security.                                                      Q.   You never did?
   22      Q.    Okay. There's no separate institution called                                    A.   No, I did not.
   23   security?                                                                                Q.   Were you aware that he had been in administrative
   24       A.   No other security who I give it to.                                         segregation?
   25      Q.    So when you said security before, if you said it.                               A.      Yes, I had.

                                                                              Page 35                                                                  Page 37
        you meant yourself?                                                             1        Q.      Do you know why?
            A.   Correct.                                                               2        A.      It was due to the Pughsley.
            Q. In the future when you mean yourself could you just                      3        Q.      Petition?
        say yourself instead of soneone that seans like a third party                   4        A.      ~ petition, correct.
        or separate institution?                                                        5        Q.      What about it?
            A.      Uh-huh.                                                             6        A.   What do you mean what about it?
            Q. You went to the Warden to get permission to review                       7        Q. You said it was due to the petition. What aspect of
        those JPays?                                                                    8    the petition led to hi being put in ~
            A. Any inccming or outgoing mail.                                           9        A.      The information that we received that Pughsley and
            Q. Right. And at that juncture you hadn't read any of                       10   Mr. Rowe was going around with a petition trying to have
        the mail, just the blogs?                                                       11   other offenders sign it. They were sent over to Sussex 1 to
            A.      Correct.                                                            12   confinement, which is RHU, until further investigation was
            Q. So you went in and rad the mail, and ywj/afeWJi^oSff^ wc 43,
        that you thought were problematic, is that corr^^f°* Riehmorir 23218-^44 Were you involved in that at all?
            A.      Correct.                                                            15       A.      Involved in?
            Q.      What did you do with them?                                          16       Q.      In investigation, in the prosecution, any of that?
            A.      They sent them to censor.                                           17       A.      Yes, I was.
            Q.      Pardon roe?                                                         18       Q. What was your role?
            A.      They were sent to security, then they go to                         19       A.   Once we gained the information and got the
        censor                                                                          20   information from Offender Pughsley and we searched Mr. Rowe's
            Q.      Security is you?                                                    21   property, I don't recall getting anything out of Mr. Rowe's
            A.      No, JPay, you either approve it, you approve it or                  22   property. When I went over there and explained to him that
        you send it to security. Send it to security is a like a web                    23   he would being coming back to Sussex II, then he was not
        thing that they have on for JPay where they send it to                          24   institutional charged if I'm not ~ I don't think he was
        security.                                                                       25   institutional charged.


                                                Halasz Reporting & Video \ 804.708.0025
                                                PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 14 of 32 PageID# 220


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                              Page 38                                                                               Page 40

   1           Q.        And that was all your involvenent?                                 1         the names of a staff menber in connection with the death of
   2           A.        Yes.
                                                                                            2         sotrebody?
   3            Q. Olay. You were sitting here through Mr. Rowe's                           3             A.        I sent it to security.

   4        testiiicny. I assume you were listening, correct?                               4             Q.        All right. And then did you speak to Ms. Brickhead
               k:        Yes.                   .- . .                                      5         aboutrit?                                                         •
   5

   6            Q. You heard Mr. Rowe testify there were instances                           6            A.        Yes, I printed it out.
   7        where it appeared that his E-mails had been delayed for                          7            Q. Before you sent it to secjirity, right?
   8        several weeks?                                                                   8           A. I put ~ I sent it to security so I can go back into
   9           A.        Correct.                                                            9        it. It would never go no where as long as I had it there.
   10           Q.       Are you aware of any such E-mails being delayed?                   10           Q. And you can retrieve it back from security?
   11           A.       Yes, I have.                                                       11             A. I can go back and retrievp it from security. So
   12           Q.       Okay.                                                              12        once I go there and sent to security, I pulled it back and
                                             UHURU ROWE V. 3:18 HAROLD C.CLARKE
   13           A.       We don't ~ we try                                                  13        sent it to Brickhead and printed off and let her know what I
   14       Sometimes we don't get a chance to read them every day. So                      14 have. And she was like she would pive me permission to
   15       the ones that we do have mail cover on and to go back to do                     15        either send it or send it to censor.

   16       once we have a chance we try to get them sent out as soon as                    16             Q.       And she did in this instance?
   17       possible within 24 to 72 hours. Sometimes our schedule gets                     17               A.     Correct.

   18       thrown back dealing with another problem in the institution.                    18               Q.     Did she share with you what her concerns were about
   19       As soon as we get to them we try to send them straight out.                     19         the JPay that you brought to her?
   20           Q. So there will teen instances in which a JPay e-mail                      20             A. No, she started off with my intel officer when they
   21       was sent out, you have printed it out but haven't acted on it                   121 first started off with the JPays, jand she instructed them to
   22       yet, correct?                                                                    22        send the ones like that straight to ~
   23           A.        No.                                                                23              Q. Security?
   24           Q.        Because you haven't had a chance to read it?                       24            A. ~ security, yeah, it goes to security, then it go
   25           A.        No, it would not just sit there until we actually                  25        up to censor.

                                                                                  Page 39                                                                             Page 41
       1     open it up and approve it to be sent or sent to security.                                       Q.      Now, you have read lots of Mr. Rowe's E-mails I take
       2         Q.       Okay. And that would be the explanation at least                             it?

       3     for some delays at seme times?                                                                  A.      Yes.

       4         A.       Correct.                                                                           Q.      Did you ever see another E-mail where he mentioned
       5         Q. When you looked at the E-noils that you censored, or                                the name of a staff msrber?

       6     you understand vrtiat I nean you censored, did you converse                                     A.      Yes.

       7     with anybody about whether they should be censored?                                             Q.      And did you censor every one of those?
        8        A. We spoke with Ms. Brickhead, which was the                                                A.      I can't recall if I did or if I didn't.

        9    operations manager, and that's why they were sent to                                            Q.       You might not have?
    10       censored.                                                                                         A.     I might have, but I can't recall if I did, if I
    11              Q.     Because Ms. Brickhead said to do so?                                         didn't.

    12              A.     She was the operational manager and she's over Top                                  Q.     So you might not have?
    13       of the mail room that's like outgoing mail, and,.§if^2\)j^ortwg« wJei3| 804.70Bhe25 I "light not have, but I can't recall,
       14    advised of the information and everything'and sl&°wls
                                                                                                       23218-1^44 ^               ^          circLnstances where you wouldn't
       15    they cannot go out. So she gave us permission not to send                          15      censor it even though it had the name of a staff meniber in
       16    that JPay E-mail out.                                                              16
                                                                                                                                              1 .         .
       17        Q. You don't have the authority on your own?                                    17         A.        I wouldn't sensor it if he just saying something
       18           A.     Do I have the authority? I have a boss too, but                       18     general      about a staff menber. But something critical I would
       19     that's who I follow up. If I feel like they need to go, then                       19     send to      security until further notice.
       20     I'll tell them what I have and they'll give me permission to                       20         Q.        Can you explain what you mean 1:^ critical?
       21     send it or-not send it.                                                            21            A.     Critical would be harm's way, assaulted, threats,
       22           Q.     They being?                                                           22      anything like that I would send it to security. Anything
       23           A.     Ms. Brickhead and above.                                              23      else I would just send it to ~ I print it off and just sent
       24         Q. Okay. Let's talk about Mr. Rowe. When you looked                            24      it off.
       25     at it you thought there was a concern because he mentioned                         25            Q.     There were no threats in this E-mail, were there?


                                                      Halasz Reporting & Video \ 804.708.0025
                                                      PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 15 of 32 PageID# 221

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                           Page 42                                                                     Page 44
    1        A.      In what E-mail?                                                 1         Q.      You had never seen it before that?
   2         Q.    The one we're talking about, the one that you                     2         A.      No.
    3    censored. The first one you censored.                                       3         Q.      So you don't know, as far as you know this had never
    4             MS. MAUGHAN: If you're going to ask about a                        4     been censored, the content of the document that you have in
    5    specific E-mail we .need to see the specific E-nail.                        5     frant of you?
  " 5'       A.      rcan't recall.       '                                          ^6        A. I don't know if it's been censored or not, but I saw
   7               MR. FOGEL: That was marked as part of Dl. Do we                   7     the letter.
    8    have Dl here?                                                               8         Q. But if you knew it had been censored you wouldn't
    9              MS. MAUGHAN: Dl was the conplaint with the                        9     allow this letter to go out, would you?
   10    attachments.                                                                10        A.      Not me, no, sir.
   11              You have got the complaint right in front of you.                 11        Q.      But you allowed this letter to go out?
   12        Q.    I'm going to show you what's attached to Defendant's              12        A.      Correct.
                       .. .        .   UHURU ROWE V. 3:18 HAROLOC.CLARKE
   13    Exhibit 1, which was the CcErSiBaffe.ER !5id^#t?igajfe on here A,           13        Q.      So you didn't have any idea that it was censored?
   14    but that's not for this purpose. Is that familiar to you?                   14        A.      Correct.
   15        A. 'Yes'.                                                               15        Q.      And you don't know as you sit here now who, if.
   16        Q.    And is that one of the E-mails that you had                       16    anyone, would have censored it?
   17    censored?                                                                   17        A.      No.
   18        A.    I can't say if I censored it or not.                              18        Q.      But there is a way to find out?
   19        Q.    Do you know what was censored? Do you know what you               19        A.      Yes.
   20    censored?                                                                   20        Q. Is it a marking on the security system that marks
   21        A. I can't say if I censored it or .not, because soneone                21    who entered the request?
   22    in my intel department could have censored it. I don't know                 22        A.      Yes.
   23    which ones I have read, but I have seen it before.                          23        Q. Okay. So you said you were concerned about the
   24        Q.    How would you know who did it?                                    24    nanes that were in this document, a document?
   25        A.    It would tell you.                                                25         A.     Correct.

                                                                           Page 43                                                                     Page 45
   1         Q.    What would tell you?                                               1         Q.     Was this the document that you were concerned about
   2         A.    I would have to go back and pull it up as to                      2     the names?
   3     actually who read it, but I have seen this before.                           3         A.     No.
    4        Q.    And you're saying you don't know whether or not you                4         Q.     Sorry?
   5     censored it-, or not?                                                        5         A.     No, sir.
    6             MS. MAUGRAN: I'm going to object to the extent                      6         Q.     No?
    7    you're talking about Exhibit A to Plaintiff's Complaint,                     7         A.     There was no names included in this document.
    8    which is not an E-mail. SO we're talking about censoring                     8         Q.     Let me show you another document and ask you if you
    9    E-mails, that's difference than this A, so I think it needs                  9    have seen that before.
   10    to be clarified what v^e're talking about.                             10           A.    Yes.
   11        Q. It's alreacfy been gone through. But can you                    11           Q. Have you seen it before?
   12    identify the document you have in front of you?                        12           A.    Yes.
   13        A. Yes, it's a letter.                      hsibsz RBporHng t vic <,i3i 804.708.9fi2s Can you recall when and where?
   14        Q. You have seen it before?                        poboxima Rtchmo           »23218-^44              if I'm not mistaken.
   15        A.      Handwritten.                                                    15         Q.     And you read it at that time?
   16        Q.      You have seen it before?                                        16         A.     I can't say if I read it or not.
   17        A.      Yes, it went out through the mail.                              17         Q.     Do you know whether or not this document was
   18        Q.      Through the?                                                    18     censored?
   19        A.      Regular mail, U.S. Postal mail.                                 19         A.     Do I know if it was censored or not?
   20        Q.      And did you review it before it went out?                       20         Q.     Yes,
   21        A.      Yes, I did.                                                     21         A.     I can't recall.
   22        Q.      And you let it go out?                                          22         Q.     But there is a way to find out? •
   23         A.     Yes,T did.                                                      23         A.     Yes.

   24        Q.      Had you seen it before that?                                    24         Q. And I assume since you can't recall, you wouldn't
   25         A.     No.                                                             25     know whether it was you or sondxxly else?


                                                Halasz Reporting & Video|804.708.0025
                                                PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 16 of 32 PageID# 222


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                                   Page 46                                                                       Page 48

   1             A.     Correct.                                                                   1       A.     Correct.

   2             Q.     So we have the sane issue on both of them. Okay.                           2       Q.     And only the Warden can get the final word, at least
   3                    Now just very quickly, you don't have the authority                        3    at the institutional level. Is that correct?

   4       on your own to censor mail, do you?                                                     4        A.    (Nods head yes).
  "5 "           A.     No, I do noi..                                               .             5      -.Q... Is-that yes? .                          . . .
   6             Q.     Just JPays, only with the cover letter from the                            6        A.    Correct.

   7       Warden?                                                                                 7        Q.    Now, in response to at least one of the essays that
   8             A.     Correct.                                                                   8 Mr. Rowe claims was censored, you y- well, this is at
   9             Q.     Now, does it get back to the Warden the specific                           9    Defendant's 3. You said inspection, I'm sorry, I shouldn't
  10       items that you've censored? If you censor sonething, you                            10       say you said. Do you see the signature there on the left on
  11       have had permission from the Warden to censor anything,                             11       the bottom?

  12       you've told us that you often go talk to Ms. Brickhead about                        12           A.      Yes.
           *                                 UHURU ROWE V. 3:18 HAROLD C.CLARKE
   13      whether to censor it?             carpenter,lt. on 05/31/2019                       13           Q.      That is your signature?
   14            A.     Uh-huh.                                                                14           A.      Correct.

   15             Q.    Or is that always?                                                     15           Q.      Would You read that to us?
   16             A.    No, it depends on the type incident that we're                             16       A. "Inspection of offender correspondence according to
   17      dealing with, and she will advise us if we can censor it or                             17   operation procedures 803.1 correspondence is read, censored
   18      send it on.                                                                             18   or rejected based on facility interest of order and
   19             Q.    And this instance with Ms. Rowe you spoke with Ms.                         19   security".
   20      Brickhead?                                                                              20       Q. You didn't e2g)lain to him that it had to do with him
   21             A.    Correct.                                                                   21   naming people in a situation where they could be at risk?
   22          Q. And she was the one who could authorize that                                     22        A.     No, I did not.
   23      censorship at that time?                                                                23       Q.      But that would have informed him for the future.,
   24             A.    Correct.                                                                   24    wouldn't it have?

   25             Q.    Not you?                                                                   25        A.     I mean the contents, he would receive something from
                                                                                    Page 47                                                                          Page 49
    1             A.     Correct.                                                                        JPay saying it was censored. So that's telling him it was
    2          Q. Now, when an appeal is taken frati a decision, for                                     violation of policy and procedure" when he received the
    3      exanple to censor sonething, who does it go to first?                                         notification back.
    4      Informally it would go to you, wouldn't it?                                                       Q.     But he'll never find out what policy or procedure it
    5           A. Say that again.                                                                       was if you.don't tell him?
    6           Q. The informal conplaint would come to you about                                            A.     I told him on correspondence 803,1.
    7       Censorship of a JPay e-mail?                                                                     Q.     How many pages is 803.1? Can you count them?
       8          A.     Yes.                                                                                A. .21.

       9          Q.     And it would be your responsibility to respond?                                     Q. Okay. And are they single lines? They're not
   10             A.     Correct.                                                                        double spaced, they're single liheis and they're both sides of
   11           Q. And an appeal from that decision was ~ well, not a                                    the page, aren't they?
   12       decision, you're sijiply responding to the informal                                              A.      Yes, sir.
   13       conplaint?                                                     Halasz Reporting & Vk   (i3| 804.708.Qe2S So it's a very sirple matter to just do that?
   14             A.     Correct.
                                                                           PO Box 1644 Richmo      ^^4 23218-1644          MAUGHAN: Objection to form.
   15             Q.     And then do you understand the grievance                                            Q.      To know that this is ~ that the reason is vhy
   16       procedure?                                                                                   you're rejecting that correspondence?
   17             A.     Yes.                                                                                        MS. MAUGHAN: Objection to form. That's not a
   18              Q. And then the prisoner if they want to they can file                                question.
   19          a regular grievance?                                                                          Q. Are you djligated to tell prisoners why you're
   20             A.     Correct.                                                                        rejecting their corre^ndence?
   21             Q.     And that doesn't go to you?                                                         A. Once their correspondence is rejected it goes back
   22              A.    Correct.                                                                         to the JPay and informs them why it was rejected. They have
   23             Q.     That goes to the intake officer?                                                 a dropdown list of violation policies and procedures, and
    24             A.    Yes.                                                                             it's sent back to their JPay.
   25              Q.    And eventually it goes to the Warden?                                                       MR. FOGEL: Could you read back the question,


                                                     Halasz Reporting & Video \ 804.708.0025
                                                      PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 17 of 32 PageID# 223

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                           Page 50                                                                  Page 52
        please?                                                                      1       Q.    Just very quickly, you may not search unless there's
                   THE COURT REPORTER:. '.'Are you obligated to tell                 2    a reason for suspicion?
        prisoners why you're rejecting their correspondence?"                        3       A.    Correct.
            A.     Yes.                                                              4     Q. Your reason for suspicion in this particular
            Q.     And in your opinion it suffices to say look at this               5 instance with Mr. Rowe was that your knowledge that he had a
        21 page docunent, you'll find it there scroevAjere? Does that                6    blog?
        fulfill your obligation?                                                     1       A.    Correct.
            A.     Yes, sir.                                                         8       Q.    And that was all you knew?
           Q.      It does? Okay. And that's vdiat you always wrote                   5      A.    At the time.
        when you responded?                                                          10      Q.    That led you to suspect that vdiat he was sending out
           A.      Correct.                                                          11   on JPay would somehow violate 803.1?
           Q.      That it was sanehow a violation of sonething in OP                12       A.   Correct.
           .                          UHURU ROWE V. 3:18 HAROLD C.CLARKE
        803.1, correct?               CARPENTER. LT. on OS/31/2019
                                                                                     13      Q.    I have no further questions.
           A.      Correct.                                                          14
                   Did you know vhat it was a violation of in 803.1?                 15   BY MS. MAUGHAN:
                   Policies and procedure.                                           16
                   What in particular? If you look at 21 pages.                      11      Q.    Ms. Carpenter, I believe you testified that you
                   So do you want me to tell the page number?                        18   first becane aware of Mr. Rowe's existence in March or
                   I want to know the provision. I don't care about                  19   February 2018. Does that sound right?
        the page number. What provision is it that you're relying to                 20       A.   Correct.
        say everything was done based on that procedure?                             21       Q.   And e^^lain to me again what your testimony was
                   MS. M.AUGHAN: I'm going to object to relevance of                 22   about how you came to be aware of Mr. Rowe.
        this line of inquiry. You can answer if you know.                            23       A. Ms. Ryan, she came to my Intel officer and explained
           A.      It's on page 12 of 21, sir.                                       24   to my Intel officer that Vx. Rowe had a blog page going on
           Q.      And the section is the one that's highlighted?                    25   and it v«s very interesting, for her to check it out. So she
                                                                           Page 51                                                                   Page 53
   1        A.     Yes, sir.                                                          1   went on the blog page, she looked at it. When she advised me
   2        Q. And It says "Outgoing mail should not generally be                     2   of what she had read, I told her to get in contact.with Ms.
   3    searched unless there is a reason for suspicion", is that                     3   Brickhead the operational manager and to find out where do we
   4    correct?                                                                      4   need to start it from here. And that's when she gave us the
   5        A.     Correct.                                                           5   instructions .on where we can begin with doing the mail cover
   6        Q.     And your reason for suspicion was that Mr. Rowe had                6   and getting it signed.
   7    a blog?                                                                       7       Q. A.nd you mentioned that there was a petition and
   8        A.     Correct.                                                           8   something about riots. Tell me more about that.
   9        Q.     And that was it?                                                   9       A. We had a petition going around for to set a riot to.
   10       A.     No, sir, and the JPays that was being sent out.                   10   offenders going on a hunger strike, not to go to the dining
   11       Q.     But you didn't see the JPays?                                     11   hall. At the time that this petition was going around we
   12       A.     Correct.                                                          12   couldn't tell if it is —
   13       Q. So your suspicion in order to look at                             vicj )J3i 804.708.0025 (Court reporter asks witness to slow down)
   14   that he had a blog?
                                                                                            23218-J644                   petition was going around we said
   15       A.     Correct.                                                          15   had to take it into consider safety for offenders and staff
   16       Q.     And that was it?                                                  16   being hurt, so that's when we stepped in. And that's when we
   17       A.     Correct.                                                          17   learned about the riot and the petition.
   18       Q.     Kiat's the circumstances is having a blog?                        18       Q. Did you learn about the riot and the petition before
   19       A.     Blog.                                                             19   you learned about Mr, Rowe's blog or after?
   20       Q. Is having a blog is suspicious?                                       20       A.    After if I can recall.
   21       A. No, the blog is not suspicious, but he's doing a                      21       Q.    Okay. What was concerning to you about the petition
   22   blog on the internet. He has to be sending it through the                    22   and the riots? What did you guys know? What were you
   23   mail sone type way through JPay. So I have to have                           23   thinking about?
   24   permission to check his mail before it's being sent out.                     24       A. We was thinking about offender safety and
   25              How is he going to send the blog out?                             25    everything, people not getting hurt, staff not getting


                                              Halasz Reporting & Video \ 804.708.0025
                                               PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 18 of 32 PageID# 224


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                           Page 54                                                                   Page 56
      hurt.                                                                            1     sorry,       brain is getting tired.
          Q. So at the time you learned about the petition and                         2             ' Did your knowledge about pie petition and your
      the possibility of a riot, were you concerned that there                         3     concern about a riot go into the cfecision to stop any of
      would be a riot?                                                                 4     Mr. Howe's E-mails from going out?
         Ar      Tcouldn't ssy it was QOino to bs a rioi. or not,, v/a                 5         A." No.' -                      :
      were just taking the precautions.                                                6         Q.     It did not?
          Q.     How did you learn about the issue with the riot?                       7        A.   Say that again.
          A.     By an informant.                                                       8        Q.   I'm sorry, maybe that was another bad question
          Q.     And was that informant an offender?                                    9             Did your knowledge of the petition and the riot at
          A.     Yes.                                                                  10    all affect your decision to step Mr. Howe's E-mails that went
          Q.     And what did that offender inform you?                                11    out? Sorry, That's also a bad question.
          A.     He informed me that there was going to be a riot and
                                     UHURU ROWE V. 3:18 HAROLD C. CLARKE
                                                                                       12               That's not \Aiat you testilfied to.
      that they was going to do a                               go to dining           13             At the time Mr. Howe's E-mails were being censored,
      hall, and he was afraid that staff and offenders were going                      14    did staff at the prison know about the riot and the petition
      to end up getting hurt.                                                          15    that were going around?
          Q. So he was telling you, he was rqxDrting this in                           16        A.     Yes.
      order to stop the riot?                                                          17        Q. To the best of your knowledge, understanding that
          A.     Correct.                                                              18    you may not have been the person vdio censored these e-mails,
          Q.     Was that around the same time that you guys found                     19    to the best of your knowledge did the knowledge about the
      out about the petition that we've talked about?                                  20    riot and the petition have an inpact on the decision to stqi
          A.     Yes, ma'am.                                                           21    Mr. Howe's E-mails?
          Q.     Did you believe there might have been a relationship                  22        A.      Yes.
      between the petition and the potential riot?                                     23        Q.      Okay. There was also a little bit of confusion I
          A.     Yes.                                                                  24    think about the use of the words critical of and critical to
          Q.     Why did you think that?                                               25    in your testimony that you gave earlier. You testified about
                                                                           Page 55                                                                      Page 57
          A.     The petition was going around at the same time that                    1    things that you found critical, and you said critical to ~ I
      the riot, the reason why I think, is what you said? Can you                       2    believe you were using the phrase critical bo the
      repeat that.                                                                      3    institution. What do you mean by the phrase critical to?
                 MS. MAUGHAN: I've forgotten my question. Could you                     4         A. Harm, threats, danger toi
      read it?                                                                          5         Q. So would it be fair to say that when you're thinking
                 COURT REPORTER: "Did you believe there might have                      6     that something might be critical to someone that is possibly
      been a relationship between the petition and the potential                        7     putting them in danger?
      riot?"                                                                            8         A.     Yes.
          A. Because offenders had signed the petition, the                             9         Q. Okay. If I say that I am critical of soneone, does
      petition was found with offenders signature and a state                          10     that have a different meaning to you?
      number beside it.                                                                11         A.     Yes.
          Q.     And a state number was beside it?                                     12         Q, Okay. So if I say that I'm critical of trying not
          A.     Yes, ma'am.                                   Halasz Reporting & Vk                                     Critical of the President, of a
                                                                              Richmo         23M8z1M4
          Q.     Okay. And those things were happening                                                  that doesn't exactly exist, what does that mean to
      same time, is that correct?                                                      15     you?
          A.     Yes, ma'am.                                                           16         A.     Just critical of it, that you're just speaking
                 And Mr. Howe signed that petition?                                    17     terms. It's not that you're making a threat toward it,
                 Yes, ma'am.                                                           18     you're not putting it like in harm's way. You're not making
                 With 40 or 45 other people?                                           19     a threat directly towards something.
                 Correct.                                                              20         Q. So if I say I don't like the president of this other
                 And those people being offenders?                                     21     country?
                 Yes, ma'am.                                                            22        A.     You're just making a statement.
                 Did your knowledge about the possible riot and the                    23                So I'm being critical of that president?
      petition inform at all your decision or the decision to delay                     24               Correct.
      or review Mr. Howe's E-mails? That was a bad question. I'm                        25               And so there's a difference to you between being

                                            Halasz Reporting & Video|804.708.0025
                                             PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 19 of 32 PageID# 225

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
 CARPENTER, LT. on 05/31/2019
                                                                   Page 58                                                                     Page 60
     critical of sarething and critical to?                                                      MS. M.AUGHAN: Mr. Fogei, do you have a copy of 803.1
          A.   Correct.                                                                 floating around somewhere?
          Q.   So in thinJdng about Mr. Rowe's e-mails that were                            Q. Okay, I have a couple of question for your about
     stc^jped or his JPay messages, were those messages concerning                      803.1, and we only have one copy and we can look at it both
     to you because they were critical to a person at the                               at the same time. So in looking at OP 803.1 and looking at
     facility?                                                                          page 19 of 20 on the document Ifr. Fogel has provided, and
          A.   Yes.                                                                     this document as an effective date of October 1, 2017 and it
         Q. Did you also think that his E-mails were critical of                        says it was amended effective 4-1-18.
     the facility?                                                                               So in section Roman nuneral eight, it's entitled
          A.   Yes.                                                                     "Secure Messaging". Did I read that correctly?
          Q.   So can you give me an exanple of something that you                          A.   Yes.
     recall Mr. Rowe ccnplaining about in his e-mails that was                             Q.    Okay. And this part of secure, this secure
       ... ,         , ...       UHURU ROWE V. 3:18 HAROLD C. CLARKE
     critical of the facility? carpenter.lt.on osoi/zois                                messaging section of 803.1 is a separate section from the
          A.   When he talk about what medical, the water, food,                        section that talks about offender postal mail, coirect?
     cOTnissary.                                                                            A.   Correct.
         Q. Okay.                                                                          Q.    Are JPay messages treated differently than offender
         A. Just etc., things like that.                                                Postal mail?
          Q.   Do offenders frequently say things or write things                           A.   No.
     that are critical of the facility where they're housed?                                Q. And it says, looking now at page 20 of ^t same
      ■   A.   Yes.                                                                     operating procedure Section E, can you read what Section E
          Q.   Is that a security concern to you?                                       says for me, please?
          A.   Not as major as critical to.                                                 A. "All incoming outgoing messages will be screened and
          Q.   Okay. So let's move on to what might be critical to                      must conply with the regulations governing written
     in this situation. You mentioned an offender named Johnny                          correspondence as provided in the operation procedure".
     Trane, is that correct?                                                                Q. When it says "all incoming and outgoing nessages
                                                                   Page 59                                                                     Page 61
          A.   Correct.                                                                 will be screened," what does that mean?
          Q.   And Mr. Trane recently died?                                                 A.   All offenders E-mail, JPay E-mails are screened,
          A.   Correct.                                                                 incoming and outgoing.
          Q.   Based upon your recollection of Mr. Rowe's E-mail                            Q.   What does it mean to screen them?
     about Mr. Trane, what was he saying about Mr. Trane?                                   A.   You select, so I mean instead of just trying to do
          A.   He's saying Mr. Mills' ~ his death could have been                       everybody, you just do it selectively and just go through.
     prevented due to unit manager Mr. .Mills. That too is                              If you have a target or you're looking at scxneone then you're
     bringing Mr. Mills like he could have prevented death from                         definitely going to read their JPay E-mails. So you just
     happening or it shouldn't have happened. If that blog had                          screen through all, I mean through the JPay e-mails, and if
     got out or it got out, it could have put Mr. Mills' life in                        they're approved to go out then they get approved and they've
     danger. He was being critical, put into danger by he's                             been sent out.
     saying that Trane's death could have been prevented due to                             Q.   Under this particular provision of this OP, you have
     Mr. Mills.                                          Halasz Reporting &   Vic ei             mail cover or letter that you were talking about
          Q. And so was your concern that Mr. Trane's°faraify'                   w          ler to screen JPay e-mails?
     might read think it was true and somebocfy might try to hurt                  15       A. No, for the outgoing mail for the regular United
     Mr. Mills?                                                                    16   States Postal Mail I have that from the United States Postal
          A.   Yes, ma'am.                                                         17   Mail.
          Q.   So that's what you mean by critical to?                             18       Q. So is it your practice to get a mail cover letter
          A.   Yes, ma'am.                                                         19   even if you're going to screen JPay messages also?
         Q. And so being fair, that's also critical of                             20       A.   No, I does it for my regular mail.
     Mr. Mills, right?                                                             21       Q.   Okay, but you don't ~
          A.   Correct.                                                            22       A.   No, because Jpay if all of them just come straight
          Q.   You're familiar with OP 803.1, correct?                             23   up on the screen.
               Do offenders have access to 803.1?                                  24       Q. So the policy does not require you to get a mail
          A.   Yes.                                                                25   cover letter for. the JPay mail messages?


                                         Halasz Reporting & Video|804.708.0025
                                          PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 20 of 32 PageID# 226


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019
                                                                               Page 62                                                                       Page 64
   1       A.     No.                                                                             the incoming mail that's coming irj from the mail room.
   2       Q.     I don't think I have any other questions right now.                                 Q.    And the JPays?
   3              KR. FOGEL; I have got a few.                                                        A. I don't have to have anything because it's ccxtiing
   4                                                                                              from JPay. They're sending it through to us.
   5 ^ BY-MR. FOGEL:                -                                          —                      Q.    So you can read any. JPay   e-mail?-

   6                                                                                                  A.    Correct.

   7        Q.    Lieutenant, did you just say that you're authorized                                 Q.    Without getting a cover letter?
   8    to look at any JPay messages sent out of the institution                                      A.    Correct.

    9   without any permission fron an^ijod^?                                                         Q.    From anybody?
   10       A. Correct, but they're screening, you're screening,                                      A.    Correct.

   11   that's not that you're looking at every last one of them. If                                  Q.    But in many instances you do get cover letters?
   12   I have information that okay, Rowe, I need to put a mail                                      A.    Correct.
                                                                                                                                        j
                                        UHURU ROWE V. 3:1 S HAROLD C. CLARKE
   13   cover on him because I'm rec§i9?:?If^fn'&£S[^8fl'%hat this is                                 Q.    That gives you protection?
   14   going on with him. I'm going to do a mail cover on him                                        A.    Correct.

   15   regardless to cover me for his incoming, outgoing and his                                     Q. And in this particular instance that we're talking
   16   JPay. Because I haven't been reading Rowe's JPays because he                              about here, you didn't get a cover letter, you first went to
   17   never gave me a problem. But I have ones that I'm dealing                                 Ms. Brickhead ^d she authorize yju to do it?
   18   with that I have to check on this guy here, so sure I put a                                   A. ' Yes. ■
   19   mail cover on him for his incoming, outgoing, and that will                                   Q.   But you didn't need her authorization, did you?
   20   cover his JPays also.                                                                         A.    No.

   21       Q.    Why do you need a mail cover for the JPays?                                         Q.    But you did it why?
   22       A.    For me that's what I does that.                                                     A.   We just started off really doing JPays and started
   23       Q-    So you're not making the decision about censorship,                             screening everybody because I was by myself at the time, and
   24   it's the Warden?                                                                          I was just doing selected ones that was coming up that I was
   25       A.    What do you mean making the decision for what?                                  actually doing investigation on.
                                                                               Page 63                                                                       Page 65
            Q.    You said to cover yourself, to protect yourself from                       1        Q.    Why did you do to Ms. Brickhead if you didn't need
        vdiat?                                                                               2    authority?
            A. For JPay? If I have ~ like I said, if I am working                            3        A. Because of the incident that occurred, the blog.
        a case on him, I'm going to do a mail cover so when it comes                         4    She was over top of the mail room. She was a supervisor for
        back end says did you have a mail cover, I have proof that I                         5     the mail room, incoming and outgoing mail, so that's why my
        have a mail cover for checking your incoming and outgoing                            6 intel officer went to her.                   |
        maii. That's considered to me is incoming and outgoing                               7         Q.   But you didn't know go to her —
        mail.                                                                                8         A.    My intel officer did not know that, that's why she
            Q.    But you don't need a cover in order to ~                                   9     went to her to advise her what was going on.
            A.    That's incoming and outgoing mail.                                        10         Q. But you didn't need to go to her in order to read
            Q.    So you do need a cover?                                                   11     the JPays?
            A'.   Not really for JPays because I'm not screening every                      12         A.    No.
        one.                                                       Halasz Reporting S Vic   eJ^i ao4.708.6e2s ^0 she went to her anyway. And can you explain why,
            Q-    Are you authorized to screen an^jody's^ay*^®''^ R'c/imo                             yo^icnow?
            A."   Yes, I am authorized.                                                     15         A.    No, I do not know why she went there.
            Q.    — E-mails without specific permission?                                    16         Q. And but you have regularly gone and spoken to her
            A.    Yes.                                                                      17     and asked her opinion about censorship, have you not?
            Q:    Okay. And therefore you could do everyone's E-mail                        18         A.    Asked who?
        without permission, correct?                                                        19         Q.    Ms. Brickhead. You asked her opinion other than
             A.   Correct.                                                                  20     with Mr. Rowe about \iAiether or not an item .Rhmild be
            Q. Why do you get cover letters?                                                21     censored?
            A. Because incoming outgoing mail, if I'm going to be                           22         A. She just instructed ray intel that if anything comes
        opening up an investigation is going to ask me did I have                           23     up with this blog or a petition -- I mean not the petition
        permission for the incoming and outgoing nmil, which is going                       24     thing, with the blog, you know, to censor all of them. So
        to be outgoing mail that I need to get from the mail roan and                        25    that's when they sensor and goes to security.

                                               Halasz Reporting & Video \ 804.708.0025
                                                PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 21 of 32 PageID# 227

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                          Page 66                                                                Page 68
   1       Q.       question is have you, since Mr. Rowe's E-mail was                1      A.    Yes, sir.
   2   censored, ever gone to Ms. Brickhead to ask her advice about                 2       Q.    And he goes through the Warden's decisions and
   3   vdiether to sensor something?                                                3    grievances?
   4        A.   Yes.                                                                4      A.    Correct.
   5        Q.   Regularly?                                                         5       Q.    And he has authority to either iqjhold them?
   6        A.   Yes.                                                               6'      A.    Correct.
   7        Q.   Okay, that's my question.                                          7       Q.    Or to reverse them?
   8             Now, you say in response to questions from your                    8       A.    Correct.
   9   lawyer that the rumor you heard fran a snitch?                               9       Q.    And same thing with headquarters, there's a further
  10        A.   It's not a snitch, it's an informant.                              10   appeal in some instances?
  11       Q.    What's the difference?                                             11      A.    Yes.
  12       A.    We don't call them snitches, we call them                          12      Q.    And they have the authority to either uphold it.
       .,                           UHURU ROWE V. 3;1B HAROLD C. CLARKE
  13   informants.                  carpenter,lt. on 05/31*2019                     13   or ~

  14      Q.     What's the difference?                                             14      A.    Yes, sir.
  15      A.     It's a difference for me. I call them infornants ~                 15       Q. ~ or to reject it? Okay.
  16      Q.     You can call them anything You want and I can call                 16            Did you ever talk to the Warden about Mr. Rowe other
  17   them anything I want. You understand what I'm saying when I                  17   than that one time you mentioned?
  18   say snitch?                                                                  18      A.    No.
  19      A.     Yes.                                                               19      Q.    Were you ever told any advice about whether you
  20       Q. For your benefit, you had an informant vho came and                   20   should continue to censor his material or not?
  21   told you that there was what, talk of a riot?                                21      A.    No.
  22      A.     Correct.                                                           22      Q.    You weren't told to stop?
  23      Q.     What, if any, connection did you make to Mr. Rowe                  23       A.   No.
  24   about that?                                                                  24       Q.   So in subsequent times after these two incidents of
  25      A.     vrnat connection did I make to Mr. Rowe?                           25   censorship, you didn't find any other JPays that raised a
                                                                          Page 67                                                                  Page 69
   1      Q.     Yes, about the so called riot.                                     1    concern for you?
   2       A. I didn't make any connection to him until the                          2       A.   Ms. Brickhead contacted my intel officer and told
   3   petition stuff came up.                                                       3   her.    don't know what they discussed, so I can't answer
   4       Q. And then you made the same connection that you made                    4   that question, but for me, no.
   5   with the 40 or so other people who also signed it?                           5        Q.   And you don't know what they discussed?
   6      A.     Correct.                                                            6       A.   No.
   7       Q. Whose blogs — you didn't look to see whether they                     7        Q.   What's the name of that intel officer?
   8   had blogs, did you?                                                           8       A.   Perkerson.   P-e-r-k-e-r-s-o-n.
   9      A.     No, I did not.                                                      9       Q.   And first name?
  10      Q.     And you didn't look at their JPays, did you?                       10       A.   N as is Nancy.
  11       A.    Yes, I did.                                                        11       Q.   I have no further questions.
  12       Q.    You did look at all 40?                                            12            MS. MAUGHAN: I don't have anything either.
  13        A.   Yes, I did.                                  Halasz Reporting & Vic si3| 804.70B.0025 (Deposition concluded at 2:40 p.m.)
  14       Q. Now, at any point were you told ~ by            ^e^wayf^^wh^'^s""                     t^THER THIS DEPONENT SAITH NOT
  15   Ms. Darden?                                                                  15
  16        A.   I don't know who Ms. Darden is.                                    16
  17        Q.   Wasn't she the Warden at sate point?                               17
  18        A.   No, sir.                                                           18
  19        Q.   At Sussex? Was she an assistant warden?                            19
  20        A.   No, sir.                                                           20
  21        Q.   Okay. Who is Mr. Holloway? Do you know him?                        21
  22        A.   Yes, I do.                                                         22
  23        Q.   He is the ~                                                        23

  24        A.   Regional.                                                          24
  25        Q.   Regional administrator?                                            25



                                           Halasz Reporting & Video \ 804.708.0025
                                            PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 22 of 32 PageID# 228


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                         Page 70
      COMMONWEALTH OF VIRGINIA AT LARGE, to wit:

             I, Cynthia G. Shortlidge, notary public in and for the
      Commonwealth of Virginia at large, and whose commission
      expires August 31, 2019, do certify that the aforementioned
      appeared before me and that-the foregoing is. a.true, correct
      and full transcript of the hearing.
             I further certify that I am    neither related to nor
      associated with any counsel or party to this proceeding, nor
      otherwise interested in the event thereof.



             Given under my hand this 11th day of June, 2019, at
      Richmond, Virginia.
                                    UHURU ROWE V. 3:18 HAROLD C.CLARKE
                                    CARPENTER. LT. on 05/31/2019




                              Cynthia G. Shortlidge, Notary Public
                              Notary Registration Number 198638




                                                                         Page 71
                   CHANGES REQUESTED TO THE DEPOSITION OF

                LT. MICHELLE CARPENTER, TAKEN ON KAY 31, 2019

          Page/Line:        Change to/from:                     Reason:




                                                             Hatam Rui^uib'iiy i Wc eo
                                                                                    |  304.708.0025
                                                              PO Box 1644 Richmo id, VA 23218-1644




                                              Lt. Michelle Carpenter
      Commonwealth of Virginia, to wit:

             Subscribed to before me

      this           day of             , 2019.


                                 Notary Public

                                       My Commission expires:




                                           Halasz Reporting & Video|804.708.0025
                                            PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 23 of 32 PageID# 229

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                                                                    Index: 1..breath

                                                   acted 38:21                             attention 6:17 9:17 10:23 13:20 14:2,
                        1                                                                   11
                                                   add 32:15

   1 37:11 42:13 60:7                              address 13:10
                                                                                           authority 39:17,18 46:3 65:2 68:5,12

   12 50:24                                        administrative 36:19.23                 authorization 64:19
                    UHURU ROWE V. 3:13 HAROLD CLGLARK£,4.'„f^_^ ^-7 on                     authorize 46:22 64:17" "
   19 60:6          CARPENTER. LT. on 05/31/2019                   6^:25
                                                   admitted 8:7
                                                                                           authorized 62:7 63:14,15
                       2                                                                   authorizes 24:7
                                                   advice 66:2 68:19

                                                   advise 46:17 65:9
                                                                                           authorizing 23:18
   2 9:20 11:1 21:25 31:4 32:11
                                                   advised 39:14 53:1
                                                                                           aware 6:12 7:25 8:17 10:20.22 24:11,
   20 60:6,19
                                                                                            12 36:23 38:10 52:18,22
   2017 60:7                                       affect 56:10

   2018 6:14 8:1 52:19                             afraid 54:14                                              B

   21 49:8 50:6.17.24                              aliowed 9:19,22.24 13:21 15:23 16:1
                                                    44:11                                  back 16:15 37:23 38:15,18 40:8,10,
   24 38:17                                                                                 11,12 43:2 46:9 49:3,21,24,25 63:5
                                                   Allowing 22:23
   2:40 69:13                                                                              bad 32:7 55:25 56:8,11
                                                   amended 60:8
                                                                                           based 48:18 50:21 59:4
                                                   answers 24:22
                                                                                           basis 14:24,25
                                                   anybody's 63:14
   3 48:9                                                                                  beans 30:6 32:6
                                                   appeai 47:2,11 68:10
   300 8:15                                                                                begin 53:5
                                                   appeared 38:7
                                                                                           believed 11:7
                                                   appears 34:4
                       4                                                                   benefit 66:20
                                                   approve 35:22 39:1
                                                                                           bit 24:23,24 25:1 56:23
   4-1-18 60:8
                                                   approved 18:8 61:10
                                                                                           blog 9:17 11:4,7,12,13,20 13:3,6,8,25
   40 8:16.24 9:2.15 55:19 67:5.12                 approving 18:11,12                       14:1,5,7,11 19:21,24 20:5,7,8,9,10,18,
   45 8:16 55:19                                   approximately 8:24 9:15 26:20            19,23 21:2,4,6,13,17 22:1,7,15,17
                                                    36:16
                                                                                            23:1 24:18,19 25:4.7,8,9,11,12,14,16,
                                                                                            22 26:9 51:7,14,18.19,20,21,22,25
                                                   armed 19:1 22:25                         52:6,24 53:1,19 59:9 65:3,23,24

   5 10:16
                                                   arranged 36:11                          blogs 6:18 9:16 10:20 11:22,25 14:12
                                                                                            21:22 35:11 67:7,8
                                                   art 11:10.11
                                                                                           Blow 30:5,17
                                                   arts 10:25

                                                   asks 16:7 18:19 53:13
                                                                                           body 34:10
   72 38:17
                                                                                           boss 39:18
                                                   aspect 37:7
                                                                                           bother 33:14,16,18,21
                       8                           assault 21:16
                                                                                           bothered 33:19 34:1
                                                   assaulted 41:21
   803.1 15:11 17:3 48:17 49:6,7 50:13,                                                    bottom 48:11
    15 52:11 59:23,24 60:1.4.5.13                  assistant 67:19
                                               Halasz RepoiUng &Yideo|804.708.0025         bought 10:17
                                                                           VA 23218-1644
                                                                                           box 18:23
                                                   attached 42:12
                                                                                           brain 56:1
                                                   attachments 42:10
   access 9:19 10:6,11,14 13:8,9 15:7
                                                                                           breath 18:20
    27:9,14 59:24



                                        Halasz Reporting & Video \ 804.708.0025
                                        PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 24 of 32 PageID# 230


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019                                                                            Index: Brickhead..dealing

   Brickhead 12:16,22,24 13:1,4 24:13,            communicate 10:3.8                        copy 8:9 16:14 18:24,25 60:1,4
    14.15.17 39:8.11.23 40:4.13 46:12.20          communication 29:20                       correct 6:6.9|,11 7:2.4 8:3.25 10:13
    53:3 64:17 65:1.19 66:2 69:2                                                             15:14,18 16:25 17:4,8,17 18:15 20:5,6
                                                  communications 29:21 30:2
   bringing 59:8                                                                             21:3 22:8,13,16,24 23:24,25 24:5,6,20
                                          cornmunity 29:8,19 30:13,19 32:4                   25:13,15,18,19,21,23 26:2,17 28:11
   brought 9:17 10:23-13:20 14:1.10 ■                                                        32:12,14 34:11.12 35:2,12;i4,15 36:6
    .n-iQ      UHURU ROWE V. 3:18 HAROLD CLC^R^gH 9-15
    40-^9           CARPENTER.lt. on 05/31/2019                                              37:4 38:4,9,22 39:4 40:17 44:12,14,25
                                                  complaining 58:12                          46:1.8.21.24 47:1,10.14,20,22 48:1,3,
                                                                                             6,14 50:11,13,14 51:4,5,8,12,15,17
                                                  complaint 42:9,11,13 43:7 47:6,13          52:3,7,12,20 54:18 55:15,20 57:24
                                                  comply 60:23                               58:2,25 59:l]3,22,23 60:14,15 62:10
   call 66:12,15,16
                                                                                             63:19,20 64:6.8,10,12,14 66:22 67:6
   called 12:15 34:22 67:1                        computer 10:11                             68:4.6.8

   care 20:5 50:19                                concern 14:4.7,11 30:20 34:18 39:25       correctly 60:10
                                                   56:3 58:21 59:14 69:1
   Carpenter 24:25 31:6 52:17                                                               correspondence 15:13 48:16,17
                                                  concerned 14:13 33:6 34:8 44:23             49:6,16,20,2^ 50:3 60:24
   case 63:4                                       45:1 54:3
                                                                                            count 49:7
   censor 13:5 14:3 15:3 26:14 27:18,19           concerns 32:15 40:18
     29:22 35:17,20 36:3 40:15,25 41:7,15                                                   country 57:j4.21
     46:4.10,11.13,17 47:3 65:24 68:20            concluded 69:13
                                                                                            couple 26:23 60:3
   censored 15:7 29:24 36:11.13,14                condition 21:20
                                                                                             court 16:7 18:19 50:2 53:13 55:6
     39:5,6,7,10 42:3,17,18.19,20.21,22           conduct 6:2.4
     43:5 44:4,6,8,13,16 45:18,19 46:10                                                      cover 15:25 16:9 17:9 18:7 20:1,24
     48:8.17 49:1 56:13.18 65:21 66:2             conducted 37:13                             23:2,11,12 24:4 25:19 26:10,16 38:15
                                                  conducting 18:22 23:14,20                   46:6 53:5 61:13,18,25 62:13,14.15.19.
   censoring 43:8
                                                                                              20,21 63:1,4,5,6,9,11,21 64:7,11,16
    censors 21:7                                  conducts 12:17
                                                                                             covered 15:p5
    censorship 46:23 47:7 62:23 65:17             confinement 37:12
                                                                                             covers 17:10 18:3
     68:25
                                                  confront 36:9
    chance 38:14,16,24                                                                       critical 21:12,20 29:13,14,15,16,25
                                                  confused 20:4 27:20
                                                                                              30:12,15,17,19 31:3,7,8,13,15,18,21,
    characterization 31:5,11,12                   confusion 56:23                             22 32:1,5,6,9,11,18 33:2,7,12 41:18,
    charged 37:24,25                                                                          20,21 56:24 57:1,2,3,6,9,12.13,16,23
                                                  connect 10:5                                58:1,5,8,13,19,22,23 59:11,18,20
    check 11:8,12 22:3 51:24 52:25 62:18           connected 10:1,2                          criticism 30:20 32:7 33:21 34:9
    checking 63:6                                  connection 7:15 8:4 10:9,10 40:1
    choose 27:7                                     66:23,25 67:2.4

    chow 7:11,24                                   considered 63:7
                                                                                             01 42:7,8,9
    circulating 7:5,6                              contact 53:2
                                                                                             danger 57:4,7 59:11
    circumstances 41:14 51:18                      contacted 12:18 69:2
                                                                                             Darden 67:15,16
    claims 48:8                                    content 11:22,25 13:19 16:13 20:21,
                                                    22 21:8,9 22:7,19 23:1 28:16,23 29:2     date 28:18 60:7
    clarified 43:10
                                                    31:9 44:4
                                                                                             day 27:11 32:1 38:13,14
    clarify 31:21                                  contents 48:25
                                                                                             days 26:24
    class 11:17                                                   ^        I S04.708.0025
                                                  f^BbT^44-nichmond, VA 23218-1644            Daytime 16:12
    client 32:25
                                                   continue 68:20
                                                                                              deal 34:3
    commercial 10:25 11:11
                                                   converse 39:6
                                                                                              dealing 6:20,21,23 13:18,19 38:18
    commissary 58:15
                                                                                               46:17 62:17




                                         Halasz Reporting & Video \ 804.708.0025
                                         PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 25 of 32 PageID# 231

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019                                                                                 Index: death..hall
   death 21:11.20 28:24 31:19.25 40:1          28:1,3,4.7 29:11 30:10 32:10 36:12     finding 25:10
    59:6.8,12                                  38:7,10 39:5 41:1 42:16 43:9 55:25
                                                                                      findings 23:21
   deaths 2T10                                 56:4.10,13,18.21 58:3.8,12 61:2.8,9.
                                               14 63:16                               fine 16:10.13
   decision 47:2,11,12 55:24 56:3,10.20
                                             earlier 28:25 56:25 61:14                finish 24:21
    62:23,25
           ^     - UHURU ROV\'E V. 3:18 HAROLD CLCLARi^
   decisions 68!5^Rpenter.lt. on 05/31/2019^®^                                        floating 60:2

   Defendant's 42:12 48:9
                                             eating 7:10                              Fogel 24:22 25:2 31:10 32:21 33:3
                                             effective 60:7,8                          42:7 49:25 60:1,6 62:3,5
   delay 55:24
                                                                                      follow 39:19
   delayed 38:7,10                           employees 6:10
                                                                                      food 30:16 32:7 58:14
                                             end 54:15
   delays 39:3
                                             entered 44:21
                                                                                      forgotten 55:4
   department 27:14 42:22
                                             entitled 60:9
                                                                                      form 18:2149:14,17
   depends 30:5 46:16
                                                                                      found 22:14 27:1 29:18 31:13 35:13
                                             essay 28:17
   DEPONENT 69:14                                                                      54:19 55:10 57:1
                                             essays 48:7
   deposition 69:13                                                                   frame 7:18

   died 59:2
                                             eventually 47:25
                                                                                      frequently 58:18
                                             everyone's 14:20 63:18
   difference 43:9 57:25 66:11,14.15                                                  front 18:23 42:11 43:12 44:5
                                              Exhibit 42:13 43:7
   differently 60:16                                                                  fulfill 50:7
                                             exist 57:14
   dining 53:10 54:13                                                                 future 35:3 48:23
                                             existence 6:12 8:1 25:12 52:18
   directly 16:6 57:19
                                             explain 41:20 48:20 52:21 65:13
   Discouraging 7:1,3
                                             explained 23:3 37:22 52:23
   discussed 12:8 69:3,5                                                              gain 26:10
                                             explanation 39:2
   distinction 15:15,19                                                               gained 37:19
                                             extent 43:6
   distinguish 29:20                                                                  gave 11:13 39:15 53:4 56:25 62:17
   distinguishes 30:9                                                                 general 41:18
   document 9:12 43:12 44:4.24 45:1.7.                                                generally 17:6 51:2
    8,17 50:6 60:6,7                         facility 14:18 48:18 58:6.9.13.19
                                                                                      give 12:10 18:16 20:1 25:3 34:19.24
   double 49:10                              fact 14:4 24:19 25:4 33:19 34:1           39:20 40:14 58:11
   draw 15:19,21                             fair 57:5 59:20                          giving 19:14 20:2
   dropdown 49:23                            familiar 15:10 17:3,5 42:14 59:23        good 8:16 10:12 30:6,16 32:7
   due 29:2 33:19 37:2.7 59:7.12             family 21:15 29:17 59:14                 governing 60:23
                                              February 6:16 52:19                     grievance 47:15,19
                                              feel 27:16 39:19                        grievances 68:3
   E-ails 31:7                                felt 34:6                               guy 62:18
   e-mail 13:4 16:17.23 17:13.15 19:4         file 9:8 47:18                          guys 53:22 54:19
    20:9 21:8 27:16 28:9 29:3,16 30:3                      & Video \ 804.708.0025
    31:24 33:6 34:19 38:20 39:16 41:4.25     POBox'16'44 Richmond, VA 23218-1644
                                                                                                           H
    42:1,5 43:8 47:7 59:4 61:2 63:18 64:5     final 48:2
    66:1
                                              find 31:14 44:18 45:22 49:4 50:6 53:3   hall 53:11 54:14
   e-mails 10:12 13:21,24 19:9 23:18,          68:25
    22,23 25:17 26:12.13,15,21 27:21,24



                                      Halasz Reporting & Video 1 804.708.0025
                                      PC Box 1644 Richmond. VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 26 of 32 PageID# 232


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019                                                                              Index: Handwritten..left

   Handwritten 43:15                              informant 54:8,9 66:10,20                  item 65:20

   happened 32:6 59:9                             informants 66:13,15                        items 46:10

   happening 55:14 59:9                           information 11:19 12:15,19,22,24
                                                    19:21,23 20:16 21:3,4 22:25 23:3,5,8,
   harm 29:18 31:23 57:4
                                                  ■ 21 24:15,16,18 25:3,10 26:10 29:25 ^
                                          OLD C.
   harm's 21:21                           /2019
                                                       ^§3:7 34:14,16 37:9,19,20 39:14       Jay 36:2
                                                   62:12,13
   harmful 29:7                                                                              jeopardy 29|4 32:3
                                                  informed 48:23 54:12
   he'll 49:4                                                                                Joe 30:5,16
                                                  informs 49:22
   head 48:4                                                                                 Johnny 21:10,19 28:24 58:24
                                                  inquiry 50:23
   headquarters 68:9                                                                         JP 10:16
                                                  inside 6:22,24 13:19 21:8 28:23
   hear 31:20                                                                                JP5 10:5
                                                   31:23,24
   heard 38:6 66:9                                                                           Jpay 9:24 10:1,3,14 13:3,24 14:18
                                                  inspection 48:9,16
   held 17:11
                                                                                              15:1 16:18,2^ 17:15,19,21,23 19:11,
                                                  instance 26:4 40:16 46:19 52:5 64:15        13 20:8,9 21:8 22:23 25:17 26:12,13,
   helpful 24:16                                  instances 38:6,20 64:11 68:10               15,21 27:14 29:2 30:24 31:24 32:10
                                                                                              33:6 34:11 35:22,24 36:2,5 38:20
   highlighted 50:25                              institution 6:22,24 10:4 17:14 21:11,       39:16 40:19 45:14 47:7 49:1,22,24
   hold 16:14,15 17:25 18:12                       14 31:15,16 32:11,19 33:8,12,21 34:9,      51:23 52:11 58:4 60:16 61:2,8,9,14,
                                                   22 35:5 38:18 57:3 62:8                    19,22,25 62:8,16 63:3,14 64:4,5
   Holloway 67:21
                                                  institutional 17:24 37:24,25 48:3          JPAYS 14:2,11,12,15,2118:2 19:25
   hours 38:17
                                                  instructed 13:4 14:3 20:23 40:21            20:2 21:7 25:9,10 28:19 30:23 32:12
   housed 58:19
                                                    65:22                                     35:8 40:21 46:6 51:10,11,13 62:16,20,
                                                                                              21 63:12 64:2,22 65:11 67:10 68:25
   hunger 53:10 54:13                             instructions 12:10 53:5
                                                                                             jump 32:24
   hurt 7:12 21:16 53:16,25 54:1,15               intake 47:23
     59:15                                                                                   juncture 35:il0
                                                  intel 11:3,4,11,21,24 12:7,10,24 13:4,
                                                    15 19:21 20:16,23 24:13,14 26:14
                                                    27:9,14,15 34:21 40:20 42:22 52:23,                          K

                                                    24 65:6,8,22 69:2,7
   idea 29:5 44:13                                                                           kind 19:5
                                                  intelligence 13:16 15:19
   identify 43:12                                                                            kiosk 10:2,5
                                                  interest 11:15 48:18
    II 21:22 33:7 37:23                                                                      knew 13:25 25:6,16,22 44:8 52:8
                                                  interesting 12:1,6 52:25
   impact 56:20                                                                               knowing 20:21 23:23
                                                  internet 9:18,19,22 10:1,6,7,9,10,11
   importance 31:8                                  11:5,13 13:9 20:8 21:18 22:10,11          knowledge 21:24 52:5 55:23 56:2,9,
                                                    51:22                                      17,19
    incident 46:16 65:3
                                                  interview 36:10
    incidents 68:24

   included 33:7 45:7
                                                  investigate 6:2,4 12:13

   incoming 12:18 18:12 19:2,5,6,15               investigation 18:22 19:20 23:14,20          lawyer 66:9
     20:2,25 24:1 35:9 60:22,25 61:3                24:8,10 26:2 37:12,16 63:23 64:25
                                                                                              learn 53:18 54:7
     62:15,19 63:6,7,10,22,24 64:1 65:5            investigations 6:7 18:13
                                                                                              learned 20:22 21:2 25:8 26:9 53:17,
    individuals 33:8                                                          804.708.0025
                                                      idx 1^44 Kicfimdnt     'A 23218-1644     19 54:2
   inform 54:11 55:24                              involvement 38:1                           led 37:8 52:10
   informal 47:6,12                                Issue 46:2 54:7                            left 48:10
    Informally 47:4



                                      Halasz Reporting & Video|804.708.0025
                                      PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 27 of 32 PageID# 233

  UHURU ROWE V. 3;18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019                                                                            Index: letter..option
   letter 16:10 17:25 18:6,7 19:1 20:11,    material 68:20                            notes 9:13 28:6
    18,19 22:9,11,21 23:2,11,17 24:4
    25:19 26:16 29:2 43:13 44:7.9,11 46:6   matter 11:16 26:1 49:13                   notice 41:19
    61:13,18,25 64:7,16                     MAUGHAN 9:11 18:20 24:21,23               notification 49:3
   letters 15:16,17 21:5 30:3 31:14          31:5,11,21 32:5,20 33:1 42:4,9 43:6
                                                                                      number 9:3 50:18,20 55:11,12
    63.21 64.11 UHURU ROWE V. 3:18 HAROLD C.49:14,17
                                              CLARKE 50:22 52:15 55:4 60:1 69:12
                CARPENTER. LT. on 05/31/2019 meaning 10:17 57:10                      numeral 60:9
   level 48:3
                                                                                      numerous 8:12
   Lieutenant 62:7                          meaningless 23:7

   life 21:20 29:3 32:3 59:10               meant 10:11 35:1

   lines 49:9,10                            mechanically 14:17
                                            medical 58:14                             object 24:23 43:6 50:22
   list 14:20 19:9 49:23
                                            member 21:15 29:21 40:1 41:5,15,18        objection 31:5,10 49:14,17
   listening 38:4
                                            member's 29:22 32:3                       obligated 49:19 50:2
   live 32:22
                                            members 30:4                              obligation 50:7
   lived 29:18
                                            mention 34:10                             occurred 65:3
   log 14:18
                                            mentioned 31:3 33:9 39:25 41:4 53:7       October 60:7
   long 10:16 15:24 17:24 21:18 24:1
                                             58:24 68:17
    36:15 40:9                                                                        offender 8:18 11:12,19 15:13 16:6,9.
                                            messages 58:4 60:16,22,25 61:19,25         11 18:21 19:14 21:13 23:12 30:18
   looked 11:9 22:7,10,14,17 26:21
                                             62:8                                      31:18 37:20 48:16 53:24 54:9,11
    39:5,24 53:1
                                                                                       58:24 60:14,16
   lots 41:1
                                            messaging 60:10,13
                                                                                      offender's 16:16 17:10 28:24 29:17
                                            Mills 21:19 29:18 30:18 31:18,23           31:25
                                             59:7,8,13,16,21
                     M
                                                                                      offenders 7:8 8:12,14 33:25 37:11
                                            Mills' 59:6,10                             53:10,15 54:14 55:9,10,21 58:18
   machine 10:2                                                                        59:24 61:2
                                            mind 14:4,7 15:15
   made 67:4                                                                          offenders* 29:3
                                            miscommunication 33:1
   mail 12:17,18 15:23,24.25 16:1,2,3,5,                                              office 12:5
                                            mistaken 45:14
    8,9,11,12,16 17:6,8.9,10,11,12,19,22,
    23,24,25 18:1,2,3,7,24 19:3,5,6,15      move 58:23                                officer 11:3,4,11,21,24 12:7,25 13:4,
                                                                                       15 15:20 19:21 20:16,24 24:13,14
    20:1,3,24,25 23:11,12 24:1 26:10
                                                                                       26:14 27:9,15 40:20 47:23 52:23,24
    29:11 34:19 35:9,11,13 38:15 39:13
                                                                 N                     65:6,8 69:2,7
    43:17,19 46:4 51:2,23,24 53:5 60:14,
    17 61:13,15,16,17,18,20,24,25 62:12,                                              officers 7:11 12:11
    14,19,21 63:4,5,6,7,8,10,22,24,25       named 58:24

    64:1 65:4,5
                                                                                      otigoing 18:13 19:20
                                            names 28:20,23 29:22,24 30:4 34:10
                                             40:1 44:24 45:2,7                        OP 50:12 59:23 60:5 61:12
   major 58:22
                                            naming 21:10,11 29:4 32:2 33:19           open 39:1
   make 9:1216:14 66:23,25 67:2
                                             34:2 48:21
   making 57:17,18,22 62:23,25                                                        opening 63:23
                                            Nancy 69:10
   manager 12:16 24:14 39:9,12 53:3
                                                                                      operating 15:10 60:20
                                            needed 11:8 26:9
    59:7                                                                              operation 10:14 48:17 60:24
   March 6:14,16 8:1 52:18                                   & Video j 804.708.0025   operational 12:16 24:14 39:12 53:3
                                                           Richmond. VA 23218-1644
   marked 42:7                                                                        operations 39:9
                                            normal 26:1
   marking 44:20                                                                      opinion 50:5 65:17,19
                                            note 32:10
   marks 44:20                                                                        option 21:17



                                       Halasz Reporting & Video \ 804.708.0025
                                       PC Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 28 of 32 PageID# 234


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019                                                                               Index: order..recently

   order 48:18 51:13 54:17 63:9 65:10             policy 49:2,4 61:24                     Pughsley's 8:18

   outgoing 12:18 17:5 18:12 19:3,5,6.            polite 24:24                            pull 10:7 43:2
    8,15 20:3,25 24:1 34:19 35:9 39:13
                                                                                          pulled 40:12
    51:260:22,2561:3,1562:15,1963:6,
   ^ 7,10,22,24,25 65:5                           possibility 54:3                        purpose 42:14
                   UHURU ROWE V. 3:18 HAROLD CUaiARI^Bw c-r.c                             put 18:23 20:24 26:10 37:8 40:8
                   CARPENTER, LT. on 05/31/2019
                      P
                                                  postal 16:15 43:19 60:14,17 61:16
                                                                                           59:10,11 62jl2.18
                                                                                          putting 20:19 21:13,16,20 23:12 29:3
   P-e-r-k-e-r-s-o-n 69:8                         posted 11:14
                                                                                           30:1 32:3 57:7,18
    p.m. 69:13                                    potential 54:23 55:7

    pages 49:7 50:17                              practice 61:18                                               Q

    paperwork 19:14                               precautions 54:6
                                                                                          question 7:25 34:4 49:18,25 55:4,25
    Pardon 8:13 35:18                             present 13:14                            56:8,11 60:3 66:1,7 69:4

    part 31:19,25 42:7 60:12                      president 57:13,20,23                   questions 24:25 52:13 62:2 66:8
                                                                                           69:11
    party 35:4                                    prevented 32:3 59:7,8,12

    pass 23:21                                    print 41:23                             quickly 46:^52:1
    passed 16:11 24:15,16,18                      printed 38:21 40:6,13

    past 15:5                                     prison 6:5 11:1 13:17,20 21:25 32:11
                                                   56:14
                                                                                          rad 16:21 35:13
    pending 18:22
                                                  prisoner 10:15 47:18                    raised 68:25
    people 8:11,24 15:17 21:10,22 27:23
     29:4,12 31:1 33:20 34:2 48:21 53:25          prisoners 6:7 9:19 13:22 15:16 18:14    ran 11:19 29:13
     55:19,21 67:5                                 21:23 29:11 30:2 49:19 50:3
                                                                                          Ray 26:19
    Perkerson 69:8                                problem 9:10 28:10,13 29:9,10,23
                                                   38:18 62:17                            read 12:2,6 13:3,6 14:14,21,22,23
    permission 17:11 19:2,6,8,14 20:1,2                                                     15:23 16:2,5.9,10,12,17,19,23 17:12,
     23:22 24:1 35:7 39:15,20 40:14 46:11         problematic 35:14                         13,21 18:2,5 19:2,7,8,15 20:2 21:17
     51:24 62:9 63:16,19,24                       procedure 15:11 47:16 49:2,4 50:16,       22:19 23:2q 27:3,12,16,21,24 28:2,3,4
    person 30:21,22 56:18 58:5                     21 60:20,24                              33:6 35:10 38:13,14,24 41:1 42:23
                                                                                            43:3 45:15,16 48:15,17 49:25 53:2
    person's 21:15 30:24                          procedures 48:17 49:23                    55:5 59:15 60:10,20 61:8 64:5 65:10
    persons 19:9                                  produced 9:9                            reading 19:13,25 21:7 28:6 62:16
    pertaining 21:3,5                             production 9:12                         reason 17:7 21:1 24:9 49:15 51:3,6
    petition 6:18,19,20,23 7:5,16,24 8:2,         prompts 26:2                              52:2,4 55:2
     5,6,7,9,17,19 9:5 37:3,4,7,8,10 53:7,9,                                               reasonable 17:9 18:1,4,13 19:13
                                                  proof 63:5
     11,14,17,18,21 54:2,20,23 55:1,7,9,                                                    23:25
     10,17,24 56:2,9,14,20 65:23 67:3             property 8:18,20 37:21,22
                                                                                           recall 7:17 26:20,22,25 28:15,18
    phrase 57:2,3                                 prosecution 37:16                         30:23 31:24 34:15 36:12,14,16,17
    pick 28:9,12                                   protect 63:1                             37:21 41:8,jl0,13 42:6 45:13,21,24
                                                                                            53:20 58:12
    picked 27:12                                   protection 33:23,25 64:13
                                                                                           receive 16:1 48:25
    Plaintiffs 43:7
                                                                           804.708.0025    received 12:19,22,24 19:21 20:16
    player 10:5,16                                                                          23:3 37:9 49:2

    point 67:14,17                                 public 21:12                            receiving 62:13
    policies 49:23 50:16                          Pughsley 37:2,9,20                       recently 59:2



                                        Halasz Reporting & Video \ 804.708.0025
                                        PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 29 of 32 PageID# 235

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                                                 Index: recollection..speaking
   recollection 59:4                         risk 48:21                               selectively 61:6
   recommending 36:18                        role 37:18                               send 13:4 14:3,23 18:22 28:9,10,11
   redirect 33:3                             Roman 60:9
                                                                                       29:14,15 30:5 35:23,24 36:2 38:19
                                                                                       39:15,21 40:15,22 41:19,22,23 46:18
   referring 36:4                            room 12:18 16:12 18:24 39:13 63:25        51:25
   rpfprQ JD.O
   reiers          UHURU ROWELT.
                   QARPENTER. V. 3:18 HAROLD C:§4Ak!v§-4,5
                                 on 05/31/2019                     -
                                                                                      sending 9:16 13:24 14:20 20:18
   Regional 67:24,25                         Rowe 6:13 7:15 8:6.10 11:7 14:7           29:11 51:22 52:10 64:4
                                              18:21 19:17 20:14,15,23 21:24 23:12
   regular 14:24,25 17:19,21.23 43:19                                                 sends 20:10
                                              26:9 27:21 30:11,12 36:9.10,15,18
    47:19 61:15,20                             37:10 38:6 39:24 46:19 48:8 51:6       sensor 36:12 41:17 65:25 66:3
                                               52:5,22,24 55:17 58:12 62:12 65:20
   regularly 65:16 66:5                                                               separate 34:22 35:5 60:13
                                               66:23,25 68:16
   regulations 60:23                                                                  Service 16:15
                                             Rowe's 8:1,4,22 9:1,14,17 11:12,19
   reject 68:15                                20:24 34:9 37:20,21 38:3 41:1 52:18    set 7:20.23 53:9
                                               53:19 55:25 56:4,10,13,21 58:3 59:4
   rejected 48:18 49:21,22                                                            share 40:18
                                              62:16 66:1
   rejecting 49:16,20 50:3                                                            show 42:12 45:8
                                             rumor 66:9
   relationship 54:22 55:7                                                            sides 49:10
                                             run 29:9
   relevance 50:22                                                                    sign 8:6,10 18:23 23:12 24:2 37:11
                                             Ryan 10:23,24 11:24 12:21,23 13:15,
   rely 9:13                                   16 19:22 20:16 24:16,18 52:23          signature 9:4 48:10,13 55:10
   relying 50:20                             Ryan's 11:15                             signed 7:17 8:11 18:8,18,24 53:6
   remember 31:1 36:18                                                                 55:9,17 67:5

   repeat 16:7 55:3                                                                   signing 8:7

   reporter 16:7 18:19 50:2 53:13 55:6                                                signs 23:17
                                             safety 21:13 53:15,24
   reporting 54:16                                                                    simple 49:13
                                             SAITH 69:14

   request 9:12 44:21                                                                 simply 47:12
                                             schedule 38:17

   require 61:24                                                                      single 49:9,10
                                             screen 61:4,9,14,19,23 63:14
   respect 6:21 19:16                                                                 sir 8:21,23 9:3,25 10:21 13:9 15:12
                                             screened 60:22 61:1,2
                                                                                       17:2,23 19:18 21:24 22:2,4 24:11 27:2
   respond 47:9                              screening 62:10 63:12 64:23               28:5,8,14 29:10 30:23 36:8,14 44:10
                                                                                       45:5 49:12 50:8,24 51:1,10 67:18,20
   responded 50:10                           search 18:1 52:1
                                                                                       68:1,14
   responding 47:12                          searched 17:6 37:20 51:3
                                                                                      sit 7:11 10:7 38:25 44:15
   response 13:1 16:7 48:7 66:8              searching 8:18                           sitting 19:12 38:3
   responsibility 47:9                       section 50:25 60:9,13,14,20              situation 24:11 48:21 58:24
   retrieve 40:10,11                         secure 60:10,12
                                                                                      slow 18:19,20 24:25 53:13
   reverse 68:7                              security 15:2 27:17,18 28:10,11,17       snitch 66:9,10,18
   review 22:23 23:22,23 35:7 43:20            34:16,17,19.21,23,24,25 35:19,21,23,
                                               25 36:1,2,3,4,5 39:1 40:3,7,8,10,11,   snitches 66:12
    55:25
                                               12,23,24 41:19,22 44:20 48:19 58:21
                                                                                      society 29:6
   RHU 37:12                                   65:25
                                                                                      sound 52:19
   riot 7:10,13,18,19,20,22,23 53:9,17,18 Halasz Reporting &Vid^. I 804.708.0025
                                                                     23218-1644
    54:3,4,5,7,12,17,23 55:2,8,23 56:3,9,                                             spaced 49:10
                                             select 14:22 61:5
    14,20 66:21 67:1
                                                                                      speak 36:15 40:4
                                             selected 64:24
   riots .6:20,23 53:8,22
                                                                                      speaking 57:16



                                     Halasz Reporting & Video|804.708.0025
                                      PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 30 of 32 PageID# 236


  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER. LT. on 05/31/2019                                                                                  Index: speciaL.walk

   special 9:1                                  suspicious 15:24 17:12,14,18,19            67:14 68:19,22 69:2
                                                 19:9 20:14,15 23:18 51:20,21
   specific 18:14 42:5 46:9 63:16                                                         tone 24:24
                                                Sussex 9:20 11:1 21:22,25 31:4
   spoke 26:20 28:24 39:8 46:19                                                           top 39:12 65:
                                                 32:11 33:7 37:11,23 67:19
   spoken 65:16—                                system 44:20             '      '
                                                                                          totally. 17:2o|20:8
                                                                                                        i
                                      ROLD C. CLARKE
   staff 6:2 21:1                                                                         track 20:1
                                      .1/2019
    21,22,24 30:1.4,13,21,22,24 32:2,3                                                    trained 15:16
    33:25 40:1 41:5,15,18 53:15,25 54:14
    56:14                                                                                 Trane 28:24 30:18 58:25 59:2,5
                                                taking 54:6
   stand 9:14                                                                             Trane's 21:11,19 31:19 59:12,14
                                                talk 30:16 31:25 39:24 46:12 58:14
   standard 16:21,22                  |          66:21 68:16                              transfer 10:6

   standing 21:15                               talked 54:20                              treated 60:16

   start 20:12 22:14 53:4                       talking 7:10 21:10 28:19,23 32:13         trouble 24:22
                                                 42:2 43:7,8,10 61:13 64:15
   started 8:1 9:16 19:24 21:6 25:9   ;                                                   true 59:15
    26:12 40:20,21 64:22                        talks 60:14
                                                                                          truth 32:23
   starts 26:14                                 target 61:7                               type 10:19 46:16 51:23
   state 9:3 11:1 21:25 55:10,12                teacher 10:25 11:10
                                                                                          typed 13:12
   statement 57:22                              teaches 10:25

   States 61:16                                 telling 8:2 11:3 23:5 49:1 54:16                                U

   stating 17:25 19:14                          terms 57:17
                                                                                           U.S. 43:19
   stays 27:19                                  testified 31:6,9 52:17 56:12,25
                                       I
                                                                                           Uh-huh 22:18 35:6 46:14
   stepped 21:6 53:16                           testify 38:6
                                                                                           uncomfortable 34:6
   stop 14:3 32:21 54:17 56:3,10,20 i           testimony 31:6,12 38:4 52:21 56:25
     68:22                             :                                                   underlying 24:9
                                                thing 7:21 35:24 65:24 68:9
   stopped 58:4                                                                            understand 22:12 31:9 36:4 39:6
                                                things 12:13 15:7 21:5 31:3 55:14           47:15 66:17
   storage 15:1                                   57:1 58:17,18
                                                                                           understanding 32:8 56:17
   straight 38:19 40:22 61:22                   thinking 53:23,24 57:5 58:3
                                                                                           unit 15:1 27h 0 59:7
   straighten 33:5                              thought 7:21 10:10 21:12 28:12
                                                  29:25 30:18 35:14 39:25
                                                                                           United 16:15 61:15,16
   strike 53:10 54:13
                                                 threat 29:7 57:17,19                      uphold 68:5,12
   stuff 7:11 13:19 34:1 67:3
                                                                                           URL 13:10
   subject 19:9                                  threats 41:21,25 57:4

                                                 thrown 38:18
   subsequent 68:24                                                                                             V
   subs^nce 25:14                                time 7:18 13:14 16:11 18:1 25:25
                                                  26:18 45:15 46;23 52:9 53:11,14 54:2,
                                                                                           violate 52:11
    suffices 50:5                                 19 55:1,15 56:13 60:5 64:23 68:17
                                                                                           violation 49:2,23 50:12,15
    supervises 12:17                             times 39:3 68:24
    supervisor 65:4                              tired 56:1
                                                                                                                W
                                                HMa?z Re;      „ & Video I 804.708.0025
    suspect 52:10                                             ^Richmond, VA 23218-1644
    suspicion 17:1,7 18:2 19:13 24:3 :                                                     wait 18:23
                                                 today 27:15,16
     51:3,6,13 52:2,4                                                                      waiting 21:15
                                                 told 11:2,7,11 12:7 19:25 23:5,8,11,19
    suspicions 17:10 18:4,13 23:25 ;              26:11 34:8 46:12 49:6 53:2 66:21         walk 21:14




                                      Halasz Reporting & Video \ 804.708.0025
                                      PO Box 1644 Richmond, VA 23218-1644
Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 31 of 32 PageID# 237

  UHURU ROWE V. 3:18 HAROLD C. CLARKE
  CARPENTER, LT. on 05/31/2019
                                                                                      Index: walls..years
   walls 6:5.8
   warden 12:17 18:10 22:9.21 23:2.21.
    22 24:3,7 25:6,20,22 26:16,18,21
    34:13 35:7 46:7,9.11 47:25 48:2 62:24
    67:17,19 68:16

   Warden's                   3:is harold c. clarke        -
                 'CaF^NTER,LT. on 05/31/2019
   water 58:14

   web 35:23

   website 11:13 13:10

   weeks 26:23 38:8

   whichever 27:10

   wind 29:17

   word 33:2 48:2

   words 56:24

   work 30:17

   working 63:3
   works 27:24

   write 58:18

   written 60:23

   wrote 50:9



                     Y


   years 15:5




                                            Halasz Reporting & Video \ 804.708.0025
                                            PO Box 1644 Richmond, VA 23218-1644




                                       Halasz Reporting & Video|804.708.0025
                                       POBox 1644 Richmond, VA 23218-1644
          Case 3:19-cv-00418-REP-RCY Document 25-1 Filed 05/18/20 Page 32 of 32 PageID# 238
r '   •   I
